 

Exhibit 10.198

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

Dated as of January 10, 2020

 

THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as of
January 10, 2020 (the “Restatement Effective Date”) by and among ITC Great
Plains, LLC (the “Borrower”), the financial institutions listed on the signature
pages hereof (collectively, the “Lenders”), Wells Fargo Bank, N.A., in its
capacity as successor administrative agent for the Lenders (the “Administrative
Agent”) and JPMorgan Chase Bank, N.A. (“JPMorgan”), in its capacity as a lender
and Resigning Administrative Agent (as defined below), under that certain
Revolving Credit Agreement dated as of October 23, 2017, by and among the
Borrower, the financial institutions and other persons from time to time party
thereto and the Administrative Agent (as successor administrative agent to
JPMorgan) (as amended prior to, and as in effect on, the date hereof, the
“Existing Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Restated
Credit Agreement (as defined below).

 

WHEREAS, pursuant to this Agreement, the Lenders and the Borrower have received
notice of resignation of JPMorgan as administrative agent (in such capacity, the
“Resigning Administrative Agent”) under the Existing Credit Agreement;

 

WHEREAS, pursuant to this Agreement, the parties hereto have agreed to such
resignation and the appointment of Wells Fargo Bank, N.A. (“Wells Fargo Bank”)
as successor Administrative Agent; and

 

WHEREAS, immediately after giving effect hereunder to the resignation of the
Resigning Administrative Agent and the appointment of Wells Fargo Bank as
successor Administrative Agent, the Borrower, the Lenders party hereto and the
Administrative Agent have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Agreement.

 

1.                   Notice of Resignation of JPMorgan as Administrative Agent.
JPMorgan hereby notifies each Lender, each Letter of Credit Issuer and the
Borrower that it has resigned as administrative agent under the Existing Credit
Agreement as of the date hereof. Such resignation is made pursuant to Article 11
of the Existing Credit Agreement. JPMorgan’s resignation hereunder shall be
effective on the Restatement Effective Date immediately upon the appointment of
the Successor Administrative Agent (as defined below) pursuant to Section 2
hereof.

 

2.                   Appointment of Wells Fargo Bank as Successor Administrative
Agent. (a) The Lenders party hereto and the Borrower hereby acknowledge and
agree that, effective as of the Effective Time (as defined below), (i) JPMorgan
has resigned as administrative agent under the Existing Credit Agreement and
(ii) Wells Fargo Bank is hereby appointed (and Wells Fargo Bank hereby accepts
such appointment) as successor Administrative Agent under the Existing Credit
Agreement (in such capacity, the “Successor Administrative Agent”). In
accordance with Article 11 of the Existing Credit Agreement, the Resigning
Administrative Agent is discharged from its duties and obligations under the
Existing Credit Agreement; provided that, notwithstanding the effectiveness of
such resignation, the provisions of Article 11 and Section 12.5 of the Existing
Credit Agreement shall continue in effect for the benefit of the Resigning
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while
JPMorgan was acting as administrative agent under the Existing Credit Agreement.
In accordance with Article 11 of the Existing Credit Agreement, Wells Fargo Bank
hereby succeeds to and is vested with all of the rights, powers, privileges and
duties of the Administrative Agent under the Existing Credit Agreement. For the
avoidance of doubt, each party hereto agrees that (i) neither the Successor
Administrative Agent nor any of its Related Parties shall have any liability in
respect of any actions taken or omitted to be taken by the Resigning
Administrative Agent, its sub-agents or their respective Related Parties while
JPMorgan was acting as administrative Agent under the Existing Credit Agreement
and (ii) subject to the exculpatory provisions set forth in the Existing Credit
Agreement, JPMorgan is not discharged from any liability that may have arisen
for actions taken or omitted to be taken by it under the Existing Credit
Agreement in its capacity as Administrative Agent prior to the Effective Time.

 



 

 

 

(b)                 References to “Administrative Agent”. The parties hereto
acknowledge that, effective as of the Effective Time, all references to
“Administrative Agent” in the Existing Credit Agreement and any other related
loan document shall mean and refer to Wells Fargo Bank in its capacity as
Administrative Agent.

 

3.                   Amendment and Restatement of the Existing Credit Agreement.
(a) Effective on the Restatement Effective Date and immediately after giving
effect to the provisions of Sections 1 and 2 of this Agreement, the Existing
Credit Agreement is hereby amended and restated in its entirety to read as set
forth in Exhibit A hereto (the “Restated Credit Agreement”). From and after the
effectiveness of such amendment and restatement, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Restated Credit Agreement (including all exhibits and
schedules thereto), shall, unless the context otherwise requires, refer to the
Restated Credit Agreement, and the term “Credit Agreement”, as used in any note,
certificate or other related document (including all exhibits and schedules
thereto), shall mean the Restated Credit Agreement.

 

(b)                All “Revolving Credit Commitments” and “Letter of Credit
Commitments” as defined in, and in effect under, the Existing Credit Agreement
on the Restatement Effective Date shall continue in effect under the Restated
Credit Agreement, and all “Revolving Credit Loans” and “Letters of Credit” as
defined in, and outstanding under, the Existing Credit Agreement on the
Restatement Effective Date shall continue to be outstanding under the Restated
Credit Agreement, and on and after the Restatement Effective Date the terms of
the Restated Credit Agreement will govern the rights and obligations of the
Borrower, the Lenders and the Administrative Agent with respect thereto.

 

(c)                The amendment and restatement of the Existing Credit
Agreement as contemplated hereby shall not be construed to discharge or
otherwise affect any obligations of the Borrower accrued or otherwise owing
under the Existing Credit Agreement that have not been paid, it being understood
that such obligations will constitute obligations under the Restated Credit
Agreement.

 

4.                   Conditions of Effectiveness. The effectiveness of (i) the
provisions of Sections 1 and 2 of this Agreement (which shall be deemed to have
occurred as of 9:00 a.m. (New York time) on the date the following conditions
precedent shall have been satisfied or waived (the “Effective Time”)) and (ii)
the amendment and restatement of the Existing Credit Agreement pursuant to
Section 3 of this Agreement, which shall be deemed to have occurred on the
Restatement Effective Date immediately following the effectiveness of the
provisions of Sections 1 and 2 of this Agreement, in each case, shall be subject
to the satisfaction of the following conditions precedent:

 

(a)                 The Administrative Agent (or its counsel) shall have
received from the Borrower, the Lenders under the Existing Credit Agreement, the
Resigning Administrative Agent, the Successor Administrative Agent, each Letter
of Credit Issuer (if any) and the Swingline Lender either a counterpart of this
Agreement signed on behalf of such party or written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 



2 

 

 

(b)                 The Administrative Agent shall have received executed legal
opinions (addressed to the Administrative Agent and the Lenders and dated the
Restatement Effective Date) of (i) Simpson Thacher & Bartlett LLP, counsel to
the Borrower, and (ii) Dykema Gossett PLLC, special Michigan counsel to the
Borrower, in each case in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Borrower, the
Restated Credit Agreement, this Agreement and the transactions contemplated
hereby as the Administrative Agent shall reasonably request.

 

(c)                 The Lenders shall have received satisfactory unaudited
interim consolidated financial statements of the Borrower for each quarterly
period ended March 31, 2019, June 30, 2019 and September 30, 2019.

 

(d)                 The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower, and the authorization of the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(e)                 The Administrative Agent shall have received a certificate,
dated the Restatement Effective Date and signed by an Authorized Officer of the
Borrower, confirming compliance, after giving effect to this Agreement, with the
conditions set forth in paragraphs (a) and (b) of Section 6.2 of the Restated
Credit Agreement (including, for purposes of Section 6.2(a)(ii) of the Restated
Credit Agreement, the representations and warranties set forth in Sections 7.4
and 7.15 of the Restated Credit Agreement).

 

(f)                  The Administrative Agent (or the Resigning Administrative
Agent, as applicable) shall have received (i) all fees and other amounts due and
payable on or prior to the Restatement Effective Date, including, to the extent
invoiced at least two (2) Business Days prior to the Restatement Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Existing Credit Agreement and the
Restated Credit Agreement and (ii) evidence of payment of all accrued and unpaid
interest under the Existing Credit Agreement and all accrued and unpaid fees
under Section 4.1 of the Existing Credit Agreement.

 

(g)                 The Borrower shall have delivered to the Administrative
Agent, and directly to any Lender requesting the same in a written notice to the
Borrower at least 10 days prior to the Restatement Effective Date, a Beneficial
Ownership Certification (as defined in the Restated Credit Agreement) in
relation to it (or a certification or written confirmation that the Borrower
qualifies for an express exclusion from the “legal entity customer” definition
under the Beneficial Ownership Regulations (as defined in the Restated Credit
Agreement)), in each case at least three (3) Business Days prior to the
Restatement Effective Date.

 

 The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

 

5.                   Representations and Warranties of the Borrower. The
Borrower hereby represents and warrants as follows:

 

(a)                 This Agreement and the Restated Credit Agreement constitute
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity.

 



3 

 

 

(b)                 As of the date hereof and after giving effect to the terms
of this Agreement, (i) no Default or Event of Default has occurred and is
continuing and (ii) the representations and warranties of the Borrower set forth
in the Restated Credit Agreement are true and correct in all material respects
(or in all respects if the applicable representation or warranty is qualified by
Material Adverse Effect or materiality) on and as of the Restatement Effective
Date and after giving effect to this Agreement, except to the extent such
representation or warranty specifically relates to an earlier date in which case
such representation or warranty shall be true and correct in all material
respects (or in all respects if the applicable representation or warranty is
qualified by Material Adverse Effect or materiality) as of such earlier date.

 

6.                   Lender Acknowledgment. Each of the undersigned Lenders
hereby acknowledges that its Revolving Credit Commitment and Letter of Credit
Commitment (if any), as applicable, shall be as set forth in Schedule I of the
Restated Credit Agreement.

 

7.                   No Novation; No Waiver. This Agreement shall not extinguish
the Revolving Credit Loans or other obligations outstanding under the Existing
Credit Agreement. This Agreement shall be deemed to be included in Section 10.2
of the Restated Credit Agreement. The Credit Agreement, as amended and restated
pursuant to this Agreement, is and shall continue to be in full force and
effect, and is hereof ratified and confirmed by the Borrower. The execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under the
Credit Agreement, nor constitute a waiver of any provision thereof.

 

8.                   Governing Law; Jurisdiction. This Agreement and the rights
and obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York and the laws of
the United States applicable therein (excluding any conflict of laws rule or
principle which might refer such construction to the laws of another
jurisdiction). The Borrower hereby irrevocably and unconditionally (a) submits
for itself and its property in any legal action or proceeding relating to this
Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York or
of the United States for the Southern District of New York, and any appellate
court from any thereof, in each case which are located in the Borough of
Manhattan in the county of New York; (b) consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; (c) agrees that service of process in any
such action or proceeding may be effected in accordance with the local rules of
civil procedure or by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 12.2 of the Restated Credit Agreement or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and (d) agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction.

 

9.                   Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

10.               Counterparts. This Agreement may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

[Signature Pages Follow]

 



4 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 



  ITC GREAT PLAINS, LLC, as the Borrower         By: ITC Holdings Corp., its
sole member         By: /s/ Gretchen L. Holloway     Name: Gretchen L. Holloway
    Title: Senior Vice President and Chief Financial Officer





 





Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC

 



 

 

 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION, individually as a Lender, as  
Administrative Agent and as Swingline Lender       By: /s/ Gregory R. Gredvig  
  Name: Gregory R. Gredvig     Title: Director

 



Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC



 



 

 

 

  JPMORGAN CHASE BANK, N.A., individually   as a Lender and as Resigning
Administrative Agent       By: /s/ Nancy R. Barwig     Name: Nancy R. Barwig    
Title: Executive Director

 



Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC



 



 

 

 

  BARCLAYS BANK PLC, individually as a Lender:       By: /s/ Sydney G. Dennis  
  Name: Sydney G. Dennis     Title: Director

 



Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC



 



 

 

 

  THE BANK OF NOVA SCOTIA, individually as a Lender:       By: /s/ David Dewar  
  Name: David Dewar     Title: Director

 



Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC



 



 

 

 



  MIZUHO BANK, LTD., individually as a Lender:       By: /s/ Donna DeMagistric  
  Name: Donna DeMagistris     Title: Authorized Signatory

 

Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC

 



 

 

 

  BANK OF AMERICA, N.A., individually as a Lender:       By: /s/ Michael J. Haas
    Name: Michael J. Haas     Title: Sr. Vice President

 

Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC

 



 

 

 

  COBANK, ACB, individually as a Lender:       By: /s/ Ryan Spearman     Name:
Ryan Spearman     Title: Vice President

 

Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC

 



 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, individually as a Lender:       By: /s/ William O’Daly     Name: William
O’Daly     Title: Authorized Signatory       By: /s/ Andrew Griffin     Name:
Andrew Griffin     Title:  Authorized Signatory

 

Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC

 



 

 

 

  GOLDMAN SACHS BANK USA, individually as a Lender:       By: /s/ Ryan Durkin  
  Name: Ryan Durkin     Title: Authorized Signatory

 

Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC

 



 

 

 

  MORGAN STANLEY BANK, N.A., individually as a Lender:       By: /s/ Michael
King     Name: Michael King     Title: Authorized Signatory  

 

Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC

 



 

 

 

  TD BANK, N.A., individually as a Lender:       By: /s/ Vijay Prasad     Name:
Vijay Prasad     Title: Senior Vice President

 

Signature Page to Amendment and Restatement Agreement

ITC Great Plains, LLC

 



 

 

 

Exhibit A

 

Restated Credit Agreement

 



 

 

 



Exhibit A

 



U.S. $75,000,000

 

REVOLVING CREDIT AGREEMENT

 

dated as of October 23, 2017,

as amended and restated as of January 10, 2020,

 

ITC GREAT PLAINS, LLC,

as the Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER

PERSONS FROM TIME TO TIME PARTIES HERETO,

as the Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent,

 

BARCLAYS BANK PLC

and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

 

and

 

THE BANK OF NOVA SCOTIA

AND

MIZUHO BANK, LTD.,

as Co-Documentation Agents

 

________________________________________

 

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

The Bank of Nova Scotia

and

Mizuho Bank, Ltd.,

as Joint Lead Arrangers and Joint Bookrunners

 



 

 



 

Table of Contents

 

Page

 

ARTICLE 1 DEFINITIONS 1     1.1 Defined Terms 1 1.2 Accounting Terms; GAAP 24
1.3 Interpretation 24 1.4 Divisions 25       ARTICLE 2 AMOUNT AND TERMS OF
CREDIT 25     2.1 Commitments 25 2.2 Minimum Amount of Each Borrowing; Maximum
Number of Borrowings; Swingline Loans 25 2.3 Notice of Borrowing 28 2.4
Disbursement of Funds 28 2.5 Repayment of Loans; Evidence of Debt 29 2.6 Changes
in Type of Revolving Credit Loan 30 2.7 Pro Rata Borrowings 31 2.8 Interest and
Fees 31 2.9 Interest Periods 33 2.10 Increased Costs, Illegality, Changed
Circumstances 33 2.11 Compensation 37 2.12 Change of Lending Office 38 2.13
Notice of Certain Costs 38 2.14 Defaulting Lenders 38 2.15 Expansion Option 40
2.16 Extension of Revolving Credit Maturity Date 41       ARTICLE 3 LETTERS OF
CREDIT 43     3.1 Letters of Credit 43 3.2 Letter of Credit Requests and
Information to Administrative Agent 44 3.3 Letter of Credit Participations 45
3.4 Agreement to Repay Letter of Credit Drawings 47 3.5 Increased Costs 49 3.6
Replacement of Any Letter of Credit Issuer; Modification of Letter of Credit
Commitment 50

 

i

 



 

ARTICLE 4 FEES; COMMITMENTS 50     4.1 Fees 50 4.2 Voluntary Reduction of
Revolving Credit Commitments 52 4.3 Mandatory Termination of Commitments 52    
  ARTICLE 5 PAYMENTS 52     5.1 Prepayments 52 5.2 Method and Place of Payment
53 5.3 Net Payments 53 5.4 Computations of Interest and Fees 57       ARTICLE 6
CONDITIONS PRECEDENT 58     6.1 Conditions Precedent to Initial Effectiveness 58
6.2 Conditions Precedent to All Credit Events 59       ARTICLE 7 REPRESENTATIONS
AND WARRANTIES 60     7.1 Organizational Status 60 7.2 Capacity, Power and
Authority 60 7.3 No Violation 61 7.4 Litigation 61 7.5 Governmental Approvals 61
7.6 True and Complete Disclosure 61 7.7 Financial Condition; Financial
Statements 62 7.8 Tax Returns and Payments 62 7.9 Environmental Matters 62 7.10
Properties 63 7.11 Pension and Welfare Plans 63 7.12 Regulations U and X 63 7.13
Investment Company Act 63 7.14 Sanctions Laws and Regulations 63 7.15 No
Material Adverse Change 64 7.16 EEA Financial Institutions 64 7.17 Deemed
Repetition of Representations and Warranties 64       ARTICLE 8 AFFIRMATIVE
COVENANTS 65     8.1 Information Covenants 65 8.2 Books, Record and Inspections
67 8.3 Maintenance of Insurance 67 8.4 Payment of Taxes 67

 



ii

 

  

8.5 Organizational Existence 68 8.6 Compliance with Statutes, Obligations, etc.
68 8.7 Good Repair 68 8.8 [Reserved] 68 8.9 End of Fiscal Years; Fiscal Quarters
68 8.10 Use of Proceeds 69 8.11 Changes in Business 69       ARTICLE 9 NEGATIVE
COVENANTS 69     9.1 Limitation on Liens 69 9.2 Limitation on Fundamental
Changes 71 9.3 Debt to Capitalization Ratio 72       ARTICLE 10 EVENTS OF
DEFAULT 72     10.1 Payments 72 10.2 Representations, etc. 72 10.3 Covenants 73
10.4 Default Under Other Agreements 73 10.5 Bankruptcy, etc. 73 10.6 [Reserved]
74 10.7 Judgments 74 10.8 Change of Ownership 74 10.9 Pension Plans 74 10.10
Remedies 74 10.11 Remedies Cumulative 75       ARTICLE 11 THE ADMINISTRATIVE
AGENT 75     ARTICLE 12 MISCELLANEOUS 77     12.1 Amendments and Waivers 77 12.2
Notices 79 12.3 No Waiver; Cumulative Remedies 81 12.4 Survival of
Representations and Warranties 82 12.5 Payment of Expenses and Taxes 82 12.6
Successors and Assigns; Participations and Assignments 83 12.7 Replacements of
Lenders under Certain Circumstances 87 12.8 Adjustments; Set-off 88 12.9
Marshalling; Payments Set Aside 89

 



iii

 

  



12.10 Counterparts; Effectiveness; Electronic Execution 90 12.11 Severability 90
12.12 Integration 90 12.13 Governing Law 90 12.14 Submission to Jurisdiction;
Waivers 91 12.15 Acknowledgements 91 12.16 Waivers of Jury Trial 92 12.17
Confidentiality 92 12.18 Treatment of Revolving Credit Loans 93 12.19 USA
Patriot Act 93 12.20 No Fiduciary Duty 93 12.21 Interest Rate Limitation 94
12.22 Acknowledgment and Consent to Bail-In of EEA Financial Institutions 94
12.23 Acknowledgment Regarding Any Supported QFCs 95 12.24 Certain ERISA Matters
96

 

SCHEDULES:

 

  Schedule I Commitments     Schedule II Litigation     Schedule III
Environmental Matters     Schedule IV Pension and Welfare Matters     Schedule V
Outstanding Liens on Closing Date     Schedule VI Existing Letters of Credit  

 

EXHIBITS:

 

  Exhibit A Form of Notice of Borrowing     Exhibit B Form of Notice of
Continuation     Exhibit C [Reserved]     Exhibit D Form of Closing Date
Certificate     Exhibit E Form of Compliance Certificate     Exhibit F Form of
Assignment and Assumption     Exhibit G Form of Increasing Lender Supplement    
Exhibit H Form of Augmenting Lender Supplement  

 



iv

 

 



REVOLVING CREDIT AGREEMENT, dated as of October 23, 2017 (as amended and
restated as of January 10, 2020), among ITC GREAT PLAINS, LLC, a Michigan
limited liability company (the “Borrower”), various financial institutions and
other Persons from time to time parties hereto as lenders (each a “Lender” and,
collectively, the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo Bank”), as administrative agent (in such capacity, the “Administrative
Agent”).

 

The Borrower has requested that the Lenders make senior loans to it in an
aggregate principal amount not exceeding $75,000,000 at any one time
outstanding. The Lenders are prepared to make such loans upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

As used herein, the following terms shall have the meanings specified in this
Article 1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

 

1.1              Defined Terms.

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one month LIBOR Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%; provided that for the purpose of this definition, the Adjusted LIBO
Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen
Rate is not available for such one month LIBOR Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. For the avoidance
of doubt, if the ABR shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“ABR Loan” shall mean each Revolving Credit Loan bearing interest at the rate
provided in Section 2.8(a).

 

“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Loan for any LIBOR
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such LIBOR Period multiplied by
(b) the Statutory Reserve Rate.

 

“Administrative Agent” shall have the meaning provided in the preamble to this
Agreement and shall include such other financial institution as may be appointed
as the successor administrative agent in the manner and to the extent described
in Article 11.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 



 

 

 

“Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person, and (b) any other Person in which such Person
directly or indirectly through Subsidiaries has a 10% or greater equity
interest. A Person shall be deemed to control a Person if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the Voting Stock
having ordinary voting power for the election of directors (or the equivalent)
of such other Person or (ii) to direct or cause the direction of the management
and policies of such other Person, whether through the ownership of Capital
Stock, by contract or otherwise.

 

“Agent Parties” shall have the meaning assigned to such term in Section 12.2(d).

 

“Agreement” shall mean this Revolving Credit Agreement, as amended and restated
as of January 10, 2020 and as otherwise amended, modified, supplemented,
restated or replaced from time to time.

 

“Amendment and Restatement Effective Date” shall mean January 10, 2020.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any U.S.
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

 

“Applicable Margin” and “Commitment Fee Rate” shall mean, for any day, the
applicable rate per annum set forth below under the caption “Applicable Margin”
or “Commitment Fee Rate”, respectively, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Borrower’s non-credit-enhanced
long term senior unsecured debt or, to the extent that no such rating is
available, one (1) rating notch below the ratings of the Borrower’s long term
senior secured debt:

 

Debt Ratings

Moody’s/S&P



Commitment Fee Applicable Margin LIBOR ABR

Category 1

> A1/A+

0.075% 0.875% 0.000% Category 2
= A2/A 0.100% 1.000% 0.000%

Category 3

= A3/A-

0.125% 1.125% 0.125%

Category 4

= Baa1/BBB+

0.175% 1.250% 0.250%

Category 5

= Baa2/BBB

0.225% 1.500% 0.500%

Category 6

< Baa3/BBB-

0.275% 1.750% 0.750%

 





2

 

 

For purposes of this definition, (i) if the ratings established by Moody’s and
S&P shall fall within different Categories, the Applicable Margin and the
Commitment Fee Rate shall be based on the higher of the two ratings unless one
of the two ratings is two or more Categories lower than the other, in which case
the Applicable Margin and the Commitment Fee Rate shall be determined by
reference to the Category next below the higher of the two Categories, (ii) if
only one rating is available from either Moody’s or S&P, then such rating shall
be used to determine the applicable Category, (iii) if neither Moody’s nor S&P
shall have in effect a rating for the Borrower’s non-credit-enhanced long term
senior unsecured debt and neither Moody’s nor S&P shall have in effect a rating
for the Borrower’s long term senior secured debt, then Category 6 above shall
apply, and (iv) if the ratings established or deemed to have been established by
Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Margin and Commitment Fee Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin and the Commitment Fee Rate shall be determined by reference
to the rating most recently in effect prior to such change or cessation.

 

“Approved Fund” shall have the meaning assigned to such term in Section 12.6(b).

 

“Arranger” and “Arrangers” shall mean Wells Fargo Securities, LLC, JPMorgan
Chase Bank, N.A., Barclays Bank PLC, The Bank of Nova Scotia and Mizuho Bank,
Ltd., individually or collectively, as the context requires.

 

“Assignee” shall have the meaning provided in Section 12.6(b)(i).

 

“Assignment and Assumption” shall mean an assignment and assumption agreement
substantially in the form of Exhibit F hereto or otherwise in a form that is
reasonably satisfactory to the Administrative Agent and delivered by each
Assignee to the Administrative Agent pursuant to Section 12.6(b)(ii)(C).

 

“Assignment Effective Date” shall have the meaning provided in Section
12.6(b)(iii).

 

“Augmenting Lender” shall have the meaning assigned to such term in
Section 2.15.

 

3

 

 



“Authorized Officer”, as applied to any Person, shall mean the Chief Executive
Officer, the President, any Executive Vice-President, any Senior Executive Vice
President, any Senior Vice-President, the Chief Financial Officer, the
Treasurer, the Secretary or General Counsel of such Person or any other senior
officer of such Person designated as such in writing to the Administrative Agent
by such Person.

 

“Available Revolving Credit Commitment” shall mean, with respect to any Lender,
an amount equal to the excess, if any, of (a) the amount of such Lender’s
Revolving Credit Commitment over (b) the sum of (i) the aggregate principal
amount of all Revolving Credit Loans of such Lender then outstanding, (ii) that
portion of such Lender’s Letter of Credit Exposure and (iii) the Swingline
Participation Amount of such Lender.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.5.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 



4

 

 

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
interest period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “ABR,” the definition of “LIBOR Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the LIBO Rate:

 

(a)               in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event,” the later of (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; and

 

(b)               in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(a)               a public statement or publication of information by or on
behalf of the administrator of the LIBO Rate announcing that such administrator
has ceased or will cease to provide the LIBO Rate, permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBO Rate;

 

5

 



 

(b)               a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Rate or a court or an entity with similar insolvency
or resolution authority over the administrator for the LIBO Rate, which states
that the administrator of the LIBO Rate has ceased or will cease to provide the
LIBO Rate permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBO Rate; or

 

(c)               a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Rate announcing that the
LIBO Rate is no longer representative.

 

“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBO Rate and solely to the extent that the LIBO Rate has not been replaced with
a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder in accordance
with Section 2.10(e) and (b) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.10(e).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 § CFR 1010.230.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Borrower” shall have the meaning provided in the recitals to this Agreement.

 

“Borrowing” shall mean the incurrence of (i) one Type of Revolving Credit Loan
on a given date (or resulting from conversions or continuations on a given date)
and having, in the case of LIBOR Loans, the same LIBOR Period (provided that ABR
Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of LIBOR Loans) or (ii) a Swingline Loan.

 

“Business” shall have the meaning provided in Section 8.11.

 

6

 

 



“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental actions to close, and (b)
with respect to all notices and determinations in connection with, and payments
of principal and interest on, LIBOR Loans, any day that is a Business Day
described in clause (a) excluding any day that shall be in the City of London a
legal holiday or a day on which banking institutions are authorized or required
by law or other governmental actions to close.

 

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP prior to the implementation of any change described in clause
1.2(iii), is, or is required to be, accounted for as a lease obligation on the
balance sheet of that Person.

 

“Capital Stock” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person and its Subsidiaries, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP prior to the implementation of any change described in clause 1.2(iii).

 

“Change of Ownership” shall mean and be deemed to have occurred upon the
occurrence of any one or more of the following events: (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof), of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of Fortis; or (b) Fortis ceases to own, directly or indirectly,
and Control 80% or more of the ordinary voting power of ITC Holdings, free and
clear of Liens other than Liens of the type described in clauses (a), (b) or (c)
(to the extent the obligations in respect of such judgments or decrees under
such clause (c) have been bonded for the full amount in dispute) of the
definition of “Permitted Liens”; or (c) ITC Holdings ceases to own, directly or
indirectly, 85% of the Capital Stock of the Borrower, free and clear of any
Liens, other than Liens of the type described in clauses (a), (b) or (c) (to the
extent the obligations in respect of such judgments or decrees under such clause
(c) have been bonded for the full amount in dispute) of the definition of
“Permitted Liens”; or (d) occupation of a majority of the seats (other than
vacant seats) on the board of directors of Fortis by Persons who were neither
(i) nominated, appointed or approved for consideration by shareholders for
election by the board of directors of Fortis nor (ii) appointed by directors so
nominated, appointed or approved.

 

“Closing Date” shall mean October 23, 2017.

 

“Closing Date Certificate” shall have the meaning provided in Section 6.1(b).

 

7

 

 



“Code” shall mean the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

 

“Commitment Fee Rate” shall have the meaning given to that term in the
definition of “Applicable Margin”.

 

“Communications” shall have the meaning assigned to such term in
Section 12.2(c).

 

“Compliance Certificate” shall have the meaning provided in Section 8.1(c).

 

“Confidential Information” shall have the meaning provided in Section 12.17.

 

“Control”, “Controls” and “Controlled”, when used with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlled Group”, when used with respect to the Borrower, shall mean all
members of a controlled group of corporations and all members of a controlled
group of trades or businesses (whether or not incorporated) under common control
which, together with such Person, are treated as a single employer under Section
414(b) or 414(c) of the Code or Section 4001 of ERISA.

 

“Co-Documentation Agents” shall mean The Bank of Nova Scotia and Mizuho Bank,
Ltd.

 

“Co-Syndication Agents” shall mean Barclays Bank PLC and JPMorgan Chase Bank,
N.A.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Revolving Credit Loan or a Swingline Loan and the issuance,
extension or increase of a Letter of Credit.

 

“Credit Party” shall mean the Administrative Agent, the Swingline Lender, any
Letter of Credit Issuer or any Lender.

 

“Debt to Capitalization Ratio” shall mean, with respect to the Borrower, as of
any date of determination, the ratio of (a) Total Debt for the Borrower as of
such date to (b) Total Capitalization for the Borrower as of such date.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

8

 

 



“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that (a) has failed, within three (3) Business Days of the date required
to be funded or paid, to (i) fund any portion of its Revolving Credit Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the condition precedent, together with
any applicable default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the condition precedent,
together with any applicable default) to funding a Revolving Credit Loan or
Swingline Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after written request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Revolving
Credit Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become, or has a Parent that has become, the
subject of a Bankruptcy Event or a Bail-In Action.

 

“Dollars” and “$” shall mean lawful currency of the United States.

 

“Early Opt-in Election” shall mean the occurrence of:

 

(a)               (i) a determination by the Administrative Agent (in
consultation with the Borrower) or (ii) a notification by the Required Lenders
to the Administrative Agent (with a copy to the Borrower) that the Required
Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.10(e) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate, and

 

(b)               (i) the election by the Administrative Agent (in consultation
with the Borrower) or (ii) the election by the Required Lenders to declare that
an Early Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrower and the
Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent.

 

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

9

 

 



“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” shall mean an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” shall mean any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent,
the Swingline Lender and any Letter of Credit Issuer and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Environmental Claims” shall mean, with respect to any Person, any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of non-compliance, investigations (other than internal
reports prepared by such Person or any of its Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety (with respect to
Hazardous Materials or conditions in the environment) or the environment.

 

“Environmental Law” shall mean any applicable federal, provincial, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety (with respect to Hazardous Materials or
conditions in the environment) or Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

 

“Event of Default” shall have the meaning provided in Article 10.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Existing L/C” shall have the meaning provided in Section 3.1.

 

10

 

 



“Existing Revolving Credit Agreement” shall mean that certain Revolving Credit
Agreement, dated as of March 28, 2014, by and among the Borrower, JPMorgan Chase
Bank, N.A., as the administrative agent, and the lenders party thereto, as
amended, supplemented or otherwise modified prior to the Closing Date.

 

“Existing Revolving Credit Maturity Date” shall have the meaning provided in
Section 2.16(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate. For the avoidance of
doubt, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.

 

“Finance Parties” shall mean the Administrative Agent and the Lenders.

 

“Fortis” shall mean Fortis Inc., a corporation organized under the Corporation
Act of Newfoundland and Labrador.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“F.R.S. Board” shall mean the Board of Governors of the Federal Reserve System
or any successor thereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, subject to Section 1.2.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

11

 

 



“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that, the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith or, if the Guarantee Obligation is
expressly limited to a specified amount, such specified amount.

 

“Hazardous Material” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.

 

“Hostile Take-Over Bid” shall mean an offer to purchase a controlling interest
in any Person by the Borrower or any of its Subsidiaries or in which the
Borrower or any of its Subsidiaries is involved, in respect of which the board
of directors (or equivalent governing body for such entity) of the target entity
has recommended against acceptance of such offer to the target entity’s
shareholders or equity holders or which is similarly opposed or contested.

 

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.15.

 

“including” and “include” shall mean including without limiting the generality
of any description preceding such term, and, for purposes of this Agreement, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

 

12

 

 



“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be classified as a liability on the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all existing payment
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements, (g) all existing
payment obligations of such Person under commodity future contracts and other
similar agreements and (h) without duplication, all Guarantee Obligations of
such Person; provided that, Indebtedness shall not include current payables and
accrued expenses, in each case arising in the ordinary course of business.

 

“Ineligible Institution” shall have the meaning assigned to such term in
Section 12.6(b).

 

“Interpolated Rate” shall mean, at any time, for any LIBOR Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBO Screen Rate for the
shortest period (for which the LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

 

“ITC Great Plains First Mortgage Indenture” shall mean the First Mortgage Deed
of Trust dated as of November 12, 2014 between the Borrower and Wells Fargo
Bank, National Association, as trustee thereunder, as the same may be amended,
supplemented or otherwise modified and in effect from time to time.

 

“ITC Holdings” shall mean ITC Holdings Corp., a Michigan corporation.

 

“ITC Holdings Existing Revolving Credit Agreement” shall mean the Revolving
Credit Agreement, dated as of March 28, 2014 (as amended, supplemented or
otherwise modified from time to time), among ITC Holdings, the various financial
institutions and other Persons from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent.

 

“ITC Holdings Revolving Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of October 23, 2017 (as amended and restated as of January
10, 2020 and as otherwise amended, supplemented or otherwise modified from time
to time), among ITC Holdings, the various financial institutions and other
Persons from time to time parties thereto and Wells Fargo Bank (as successor
administrative agent to JPMorgan Chase Bank, N.A.), as administrative agent.

 

“ITC Midwest” shall mean ITC Midwest LLC, a Michigan limited liability company

 

13

 

 

“ITC Midwest Existing Revolving Credit Agreement” shall mean the Revolving
Credit Agreement, dated as of March 28, 2014 (as amended, supplemented or
otherwise modified from time to time), among ITC Midwest, the various financial
institutions and other Persons from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent.

 

“ITC Midwest Revolving Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of October 23, 2017 (as amended and restated as of January
10, 2020 and as otherwise amended, supplemented or otherwise modified from time
to time), among ITC Midwest, the various financial institutions and other
Persons from time to time parties thereto and Wells Fargo Bank (as successor
administrative agent to JPMorgan Chase Bank, N.A.), as administrative agent.

 

“ITCTransmission” shall mean International Transmission Company, a Michigan
corporation.

 

“ITCTransmission Existing Revolving Credit Agreement” shall mean the Revolving
Credit Agreement, dated as of March 28, 2014 (as amended, supplemented or
otherwise modified from time to time), among ITC Transmission, the various
financial institutions and other Persons from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

 

“ITCTransmission Revolving Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of October 23, 2017 (as amended and restated as of January
10, 2020 and as otherwise amended, supplemented or otherwise modified from time
to time), among ITC Transmission, the various financial institutions and other
Persons from time to time parties thereto and Wells Fargo Bank (as successor
administrative agent to JPMorgan Chase Bank, N.A.), as administrative agent.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Lender” and “Lenders” shall have the respective meanings provided in the
preamble to this Agreement and any other Person that shall have become a Lender
hereunder pursuant to Section 2.15 or pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes each Letter of Credit Issuer and the Swingline Lender.

 

“Letter of Credit” shall mean (i) each standby letter of credit issued pursuant
to Section 3.1 and (ii) each Existing L/C.

 

“Letter of Credit Commitment” shall mean, with respect to any Letter of Credit
Issuer, such amount, if any, as shall be designated to the Administrative Agent
and the Borrower in writing by such Letter of Credit Issuer.

 

14

 



 

“Letter of Credit Exposure” shall mean, with respect to any Lender, the sum of
(a) the amount of any Unpaid Drawings on Letters of Credit in respect of which
such Lender has made (or is required to have made) payments to the applicable
Letter of Credit Issuer pursuant to Section 3.4(a) and (b) such Lender’s
Revolving Credit Commitment Percentage of the Letter of Credit Outstanding
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the applicable
Letter of Credit Issuer pursuant to Section 3.4(a)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean each Lender (and its respective Affiliates)
that agrees to act as a Letter of Credit Issuer hereunder and that is approved
by the Borrower and the Administrative Agent, in each case together with its
respective successors in such capacity.

 

“Letter of Credit Outstanding” shall mean, at any time, the sum, without
duplication, of (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“LIBO Rate” shall mean, subject to the implementation of a Benchmark Replacement
in accordance with Section 2.10(e), with respect to any LIBOR Loan and for any
applicable LIBOR Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such LIBOR
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such LIBOR Period (the “Impacted Interest Period”), then the LIBO Rate
for such LIBOR Period shall be the Interpolated Rate. It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.10.

 

“LIBO Screen Rate” shall mean, for any day and time, with respect to any LIBOR
Loan and for any applicable LIBOR Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such LIBOR Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, including any Benchmark Replacement
with respect thereto, such rate shall be deemed to be zero for the purposes of
this Agreement.

 

“LIBOR Loan” shall mean each Revolving Credit Loan bearing interest at the rate
provided in Section 2.8(b).

 

15

 



 

“LIBOR Market Index Rate” shall mean, for any day, the Adjusted LIBO Rate as of
that day that would be applicable for a LIBOR Loan having a one-month LIBOR
Period determined at approximately 11:00 a.m. (London time) for such day (rather
than 11:00 a.m. (London time) two Business Days prior to the first day of such
LIBOR Period as otherwise provided in the definition of “LIBO Rate”), or if such
day is not a Business Day, the immediately preceding Business Day. The LIBOR
Market Index Rate shall be determined on a daily basis.

 

“LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest period
selected by the Borrower for such LIBOR Loan in accordance with Section 2.9.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment by way of security, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries taken as a whole that would materially adversely affect the
ability of the Borrower to perform its obligations under this Agreement.

 

“METC” shall mean Michigan Electric Transmission Company, LLC, a Michigan
limited liability company.

 

“METC Existing Revolving Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of March 28, 2014 (as amended, supplemented or otherwise
modified from time to time), among METC, the various financial institutions and
other Persons from time to time parties thereto and JPMorgan Chase Bank, N.A.,
as administrative agent.

 

“METC Revolving Credit Agreement” shall mean the Revolving Credit Agreement,
dated as of October 23, 2017 (as amended and restated as of January 10, 2020 and
as otherwise amended, supplemented or otherwise modified from time to time),
among METC, the various financial institutions and other Persons from time to
time parties thereto and Wells Fargo Bank (as successor administrative agent to
JPMorgan Chase Bank, N.A.), as administrative agent.

 

“Minimum Borrowing Amount” shall mean $500,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Non-Recourse Holding Subsidiary” shall have the meaning provided in the
definition of “Non-Recourse Indebtedness”.

 

16

 

 



“Non-Recourse Indebtedness” shall mean any Indebtedness of a Subsidiary (such
Subsidiary, a “Non-Recourse Subsidiary”), provided that (i) such Indebtedness is
without recourse to the Borrower or any Subsidiary (other than any Subsidiary of
the Borrower formed solely for the purpose of owning the Capital Stock of such
Non-Recourse Subsidiary (any such holding Subsidiary, a “Non-Recourse Holding
Subsidiary”), such Non-Recourse Subsidiary and its Subsidiaries formed for
purposes directly related to the business of such Non-Recourse Subsidiary and
doing business only in connection with the business of such Non-Recourse
Subsidiary (any such Subsidiary, a “Related Subsidiary”)) or to any property of
the Borrower or any Subsidiary (other than any Capital Stock in such
Non-Recourse Subsidiary that is owned by such Non-Recourse Holding Subsidiary
and the property owned by such Non-Recourse Subsidiary and its Related
Subsidiaries); (ii) neither the Borrower nor any Subsidiaries (other than such
Non-Recourse Holding Subsidiary, such Non-Recourse Subsidiary and its Related
Subsidiaries) provides credit support of any kind for (including any
undertaking, agreement or instrument that would constitute Indebtedness), or is
directly or indirectly liable as a guarantor or otherwise in respect of, such
Indebtedness or in respect of the business or operations of such Non-Recourse
Holding Subsidiary, such Non-Recourse Subsidiary or any of its Related
Subsidiaries (other than a pledge of the Capital Stock in such Non-Recourse
Subsidiary by such Non-Recourse Holding Subsidiary and the property owned by
such Non-Recourse Subsidiary and its Related Subsidiaries); (iii) neither the
Borrower nor any of its Subsidiaries constitutes the lender of such
Indebtedness; (iv) no default with respect to such Indebtedness (including any
rights that the holders of such Indebtedness may have to take enforcement action
against such Non-Recourse Holding Subsidiary, such Non-Recourse Subsidiary and
its Related Subsidiaries) would permit, upon notice, lapse of time or both, any
holder of any Indebtedness (other than Indebtedness under this Agreement, any
other related loan documents or any existing indentures, as supplemented,
replaced, refinanced or otherwise modified from time to time) of the Borrower or
any of its Subsidiaries (other than such Non-Recourse Holding Company, such
Non-Recourse Subsidiary and its Related Subsidiaries) to declare a default on
such other Indebtedness or cause the payment of such other Indebtedness to be
accelerated or payable prior to its stated maturity; and (v) the lenders (or
their respective agents) of such Indebtedness have been notified in writing that
they will not have any recourse to the property of the Borrower or any of its
Subsidiaries (other than a pledge of the Capital Stock in such Non-Recourse
Subsidiary by such Non-Recourse Holding Subsidiary or any of the property owned
by such Non-Recourse Subsidiary and its Related Subsidiaries).

 

“Non-Recourse Subsidiary” shall have the meaning provided in the definition of
“Non-Recourse Indebtedness”.

 

“Non-U.S. Lender” shall mean any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

 

“Notice of Borrowing” shall mean a Notice of Borrowing provided pursuant to
Section 2.3(a), substantially in the form of Exhibit A.

 

“Notice of Continuation” shall have the meaning provided in Section 2.6(a).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

17

 

 



“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. (New York time) on
such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“NYFRB’s Website” means the website of the Federal Reserve Bank of New York at
http://www.newyorkfed.org, or any successor source.

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Organic Document” shall mean, relative to any Person, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Person’s Capital Stock.

 

“Other Taxes” shall have the meaning provided in Section 12.5(a).

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Participant” shall have the meaning provided in Section 12.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 12.6(c)(i).

 

“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

 

“Pension Plan” shall mean a “pension plan”, as such term is defined in Section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, is a contributing employer or a sponsor.

 

18

 

 



“Permitted Liens” shall mean (a) Liens for taxes, assessments, customs duties or
governmental charges or claims not yet due or which are being contested in good
faith and by appropriate proceedings for which appropriate provisions have been
established in accordance with GAAP; (b) Liens in respect of property or assets
of the Borrower or any of its Subsidiaries imposed by law, such as carriers’,
warehousemen’s and or mechanics’ Liens, and other similar Liens arising in the
ordinary course of business and Liens arising under zoning laws and ordinances
and municipal bylaws and regulations, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect; (c) Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 10.7; (d) Liens
(other than those arising by Requirement of Law that are not permitted by clause
(a) of this definition) incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business; (e)
ground leases in respect of real property on which facilities owned or leased by
the Borrower or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictive covenants or agreements, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole; (g) any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement; (h) Liens
incurred by the licensing of trademarks by the Borrower or any of its
Subsidiaries to others in the ordinary course of business; and (i) leases or
subleases granted to others, not interfering in any material respect with the
business of the Borrower and its Subsidiaries taken as a whole.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Projections” shall have the meaning provided in Section 6.1(i).

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Real Estate” shall have the meaning provided in Section 8.1(e).

 

“Register” shall have the meaning provided in Section 12.6(b)(iv).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, partners,
agents and advisors of such Person and such Person’s Affiliates.

 

“Related Subsidiary” shall have the meaning provided in the definition of
“Non-Recourse Indebtedness”.

 

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the NYFRB or any successor thereto.

 

19

 

 



“Required Lenders” shall mean, at any date, Lenders having or holding more than
50% of the Total Revolving Credit Commitment at such date (provided that in the
case of a Defaulting Lender, for this purpose only, its Revolving Credit
Commitment shall be deemed to be equal to the outstanding principal amount of
all Revolving Credit Loans of such Defaulting Lender at such date) or, if the
Revolving Credit Commitments have terminated, more than 50% of the outstanding
principal amount of all Revolving Credit Loans and Letter of Credit Exposure on
such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, guideline, policy or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject and
whether or not having the force of law.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
the amount set forth on Schedule I as such Lender’s “Revolving Credit
Commitment” and being an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) increased from time to time pursuant to Section 2.15 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.6 pursuant to which such Lender assumed a portion of the
Total Revolving Credit Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof (including pursuant to Sections 4.2
and 12.6).

 

“Revolving Credit Commitment Percentage” shall mean, with respect to any Lender,
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment; provided that in the case of Section 2.14
when a Defaulting Lender shall exist, “Revolving Credit Commitment Percentage”
shall mean the percentage of the Total Revolving Credit Commitment (disregarding
any Defaulting Lender’s Revolving Credit Commitment) represented by such
Lender’s Revolving Credit Commitment. If the Total Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments and to the Lender’s status as a Defaulting
Lender at the time of determination.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding, (b) such Lender’s Letter of Credit Exposure at
such time and (c) the aggregate principal amount of Swingline Loans of such
Lender then outstanding.

 

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(a).

 

“Revolving Credit Maturity Date” shall mean October 20, 2023 subject to
extension (in the case of each Lender consenting thereto) as provided in Section
2.16, or, if earlier, the date on which the Revolving Credit Commitments shall
have terminated or shall have been reduced to zero.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

20

 

 



“Sanctioned Country” shall mean, at any time, a country, region or territory
which is the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” shall mean a person or entity that (a) is named on the list
of “Specially Designated Nationals” or “Blocked Persons” on the most current
list published by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
as otherwise published from time to time or (b) is (x) an agency of the
government of a country, (y) an organization controlled by a country or (z) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, as such program may be applicable
to such agency, organization or person or (c) otherwise the subject of any
current U.S. sanctions administered by OFAC.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark, (or
a successor administrator) on the NYFRB’s Website.

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the F.R.S. Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the F.R.S. Board). Such reserve percentages shall include those
imposed pursuant to such Regulation D of the F.R.S. Board. LIBOR Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the F.R.S. Board or any comparable regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

21

 

 



“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and (ii)
that is controlled (as defined in clause (b) of the definition of such term in
the definition of the term “Affiliate”) by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 9.2(a).

 

“Swingline Commitment” shall mean the lesser of (a) $7,500,000 and (b) the
aggregate amount of the Revolving Credit Commitments at such time.

 

“Swingline Facility” shall mean the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” shall mean Wells Fargo Bank in its capacity as swingline
lender hereunder or any successor thereto.

 

“Swingline Loan” shall mean any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.

 

“Swingline Participation Amount” has the meaning assigned thereto in Section
2.2(b)(ii)(C).

 

“Taxes” shall have the meaning provided in Section 5.3(a)(i).

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Total Capitalization” shall mean, as of any date of determination, the sum,
without duplication, of (a) Total Debt and (b) the total stockholders’ equity of
the Borrower as determined in accordance with GAAP; provided that the term
“Total Capitalization” shall exclude the non-cash effects of the 2006 Financial
Accounting Standards Board Statement No. 158 titled “Employers’ Accounting for
Defined Benefit Pension and Other Postretirement Plans”, now codified within
Accounting Standards Codification Topic 715, Compensation—Retirement Benefits.

 

22

 

 



“Total Debt” shall mean, as of any date of determination, (a) the sum, without
duplication, of (i) all Indebtedness of the Borrower and its Subsidiaries for
borrowed money outstanding on such date, (ii) all Capitalized Lease Obligations
of the Borrower and its Subsidiaries outstanding on such date and (iii) all
Indebtedness of the Borrower and its Subsidiaries of the types described in
clauses (b) and (d) of the definition of Indebtedness (but in the case of clause
(d), only to the extent such Indebtedness is assumed by the Borrower or any
Subsidiary), all calculated on a consolidated basis in accordance with GAAP and
to the extent reflected as Indebtedness on the consolidated balance sheet of the
Borrower in accordance with GAAP minus (b) the aggregate amount of cash held by
the Borrower and its Subsidiaries as at such date and included in the cash
accounts listed on the consolidated balance sheet of the Borrower and its
Subsidiaries and deposited with the Administrative Agent to the extent the use
thereof for application to payment of Indebtedness of the Borrower and its
Subsidiaries is not prohibited by law or any contract to which the Borrower or
any of its Subsidiaries is a party (but in each case excluding equity securities
that are mandatorily redeemable 91 or more days after the Revolving Credit
Maturity Date and that are classified as hybrid securities by Moody’s and/or
S&P).

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders, which as of the Closing Date was $75,000,000.

 

“Type” shall mean as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Loan.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“United States” and “U.S.” shall mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Voting Stock” shall mean Capital Stock of a Person which carries voting rights
or the right to Control such Person under any circumstances; provided that
Capital Stock which carries the right to vote or Control conditionally upon the
happening of an event shall not be considered Voting Stock until the occurrence
of such event and then only during the continuance of such event.

 

“Welfare Plan” shall mean a “welfare plan”, as such term is defined in Section
3(1) of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

23

 

 



1.2              Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) without
giving effect to Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar effect
or result) (and related interpretations) (collectively, “ASC 842”) to the extent
the effect of which would be to cause leases which would be treated as operating
leases under GAAP immediately prior to the effectiveness of ASC 842 to be
recorded as a liability/debt on the Borrower’s statement of financial position
under GAAP.

 

1.3              Interpretation.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 



24

 



 

 

1.4              Divisions.

 

For all purposes under this Agreement in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws), (a) if any obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Capital Stock at such time.

 

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

 

2.1              Commitments.

 

(a)               Subject to and upon the terms and conditions herein set forth,
each Lender severally agrees to make a loan or loans in Dollars (each a
“Revolving Credit Loan” and, collectively, the “Revolving Credit Loans”) to the
Borrower, which Revolving Credit Loans (i) shall be made at any time and from
time to time on and after the Closing Date and prior to the Revolving Credit
Maturity Date, (ii) may, at the option of the Borrower, be incurred and
maintained as, and/or converted into, ABR Loans or LIBOR Loans (provided that
all Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type), (iii) may be repaid and reborrowed
in accordance with the provisions hereof and shall be repaid in full on the
Revolving Credit Maturity Date, (iv) for any such Lender at any time, shall not
result in such Lender’s Revolving Credit Exposure at such time exceeding such
Lender’s Revolving Credit Commitment at such time and (v) after giving effect
thereto and to the application of the proceeds thereof, shall not result at any
time in the aggregate amount of the Lenders’ Revolving Credit Exposures
exceeding the Total Revolving Credit Commitment then in effect. As of the
Closing Date, the Total Revolving Credit Commitment will be $75,000,000.

 

(b)               The Borrower shall use the Letters of Credit and the proceeds
from the Revolving Credit Loans and Swingline Loans for general corporate
purposes of the Borrower and its Subsidiaries (including, without limitation, to
finance capital expenditures, investments, acquisitions and to repay
Indebtedness); provided that, notwithstanding any of the foregoing, none of the
proceeds from Revolving Credit Loans or Swingline Loans may be used to finance
any Hostile Take-Over Bid.

 

2.2              Minimum Amount of Each Borrowing; Maximum Number of Borrowings;
Swingline Loans.

 

(a)               Revolving Credit Loans. The aggregate principal amount of each
Borrowing of Revolving Credit Loans shall be in a multiple of $100,000 and shall
not be less than the Minimum Borrowing Amount. More than one Borrowing may occur
on any date; provided that at no time shall there be outstanding more than 15
Borrowings of LIBOR Loans under this Agreement.

 



25

 

 

(b)               Swingline Loans.

 

    (i)            Availability. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties set forth in
this Agreement, the Swingline Lender shall make Swingline Loans in Dollars to
the Borrower from time to time from the Amendment and Restatement Effective Date
to, but not including, the Revolving Credit Maturity Date; provided, that
(i) after giving effect to any amount requested, the Revolving Credit Exposure
of any Lender shall not exceed such Lender’s Revolving Credit Commitment and
(ii) the aggregate principal amount of all outstanding Swingline Loans (after
giving effect to any amount requested) shall not exceed the Swingline
Commitment.

 

   (ii)            Refunding.

 

   (A)             The Swingline Lender, at any time and from time to time in
its sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), by written
notice given no later than 11:00 a.m. (New York time) on any Business Day
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Credit Loan as an ABR Loan in an amount equal to such Lender’s Revolving Credit
Commitment Percentage of the aggregate amount of the Swingline Loans outstanding
on the date of such notice, to repay the Swingline Lender. Each Lender shall
make the amount of such Revolving Credit Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s office not
later than 1:00 p.m. (New York time) on the day specified in such notice. The
proceeds of such Revolving Credit Loans shall be immediately made available by
the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Swingline Loans. No Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Lender to fund its Revolving Credit Commitment Percentage
of a Swingline Loan.

 

   (B)              If any portion of any amount paid to the Swingline Lender
shall be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentage.

 

   (C)              If for any reason any Swingline Loan cannot be refinanced
with a Revolving Credit Loan pursuant to Section 2.2(b)(ii)(A), each Lender
shall, on the date such Revolving Credit Loan was to have been made pursuant to
the notice referred to in Section 2.2(b)(ii)(A), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to such
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Swingline Loans then outstanding. Each Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its Swingline Participation Amount. Whenever, at any time after the Swingline
Lender has received from any Lender such Lender’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided that in the event that such payment received by the Swingline
Lender is required to be returned, such Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
The purchase of participating interests in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 



26

 

 



   (D)             Each Lender’s obligation to make the Revolving Credit Loans
referred to in Section  2.2(b)(ii)(A) and to purchase participating interests
pursuant to Section 2.2(b)(ii)(C) shall be absolute and unconditional and shall
not be affected by any circumstance, including (1) any setoff, counterclaim,
recoupment, defense or other right that such Lender or the Borrower may have
against the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (2) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article 6, (3) any adverse change in the condition (financial or otherwise) of
the Borrower, (4) any breach of this Agreement by the Borrower or any other
Lender or (5) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

   (E)               If any Lender fails to make available to the Administrative
Agent, for the account of the Swingline Lender, any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.2(b)(ii)
by the time specified in Section 2.2(b)(ii)(A) or 2.2(b)(ii)(C), as applicable,
the Swingline Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Federal Funds Effective Rate, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Loan or Swingline Participation Amount, as the case may be. A
certificate of the Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (E)
shall be conclusive absent manifest error.

 



27

 

 

2.3              Notice of Borrowing.

 

(a)               To request a Revolving Credit Loan or Swingline Loan to be
made hereunder (other than Borrowings to repay Unpaid Drawings), the Borrower
shall give the Administrative Agent at an office of the Administrative Agent
from time to time notified by the Administrative Agent to the Borrower (but
initially the office set forth for the Administrative Agent in Section
12.2(a)(ii)), (i) a written Notice of Borrowing (or telephonic notice promptly
confirmed in writing) prior to 12:00 noon (New York time) at least three (3)
Business Days prior to the proposed day of each Borrowing of LIBOR Loans and
(ii) a written Notice of Borrowing (or telephonic notice promptly confirmed in
writing) prior to 1:00 p.m. (New York time) on the proposed day of each
Borrowing of ABR Loans and Swingline Loans. Each such Notice of Borrowing,
except as otherwise expressly provided in Section 2.10, shall be irrevocable and
shall specify (i) whether such Borrowing is to be a Revolving Credit Loan or
Swingline Loan, (ii) (x) with respect to Revolving Credit Loans the aggregate
principal amount of the Revolving Credit Loans to be made pursuant to such
Borrowing and (y) with respect to Swingline Loans the aggregate principal amount
of Swingline Loans to be made pursuant to such Borrowing which shall be in an
aggregate principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof (or, in each case, the remaining amount of the Revolving Credit
Commitment or the Swingline Commitment, as applicable), (iii) the date of
Borrowing (which shall be a Business Day), (iv) in the case of a Revolving
Credit Loan, whether such Borrowing shall consist of ABR Loans or LIBOR Loans,
(v) if such Borrowing shall consist of LIBOR Loans, the LIBOR Period to be
initially applicable thereto and (vi) the number and location of the account to
which funds are to be disbursed. The Administrative Agent shall promptly give
each Lender written notice (or telephonic notice promptly confirmed in writing)
of each proposed Borrowing of Revolving Credit Loans and/or Swingline Loans, of
such Lender’s proportionate share thereof and of the other matters covered by
the related Notice of Borrowing.

 

(b)               Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(c).

 

(c)               Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower. In each such case the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4              Disbursement of Funds.

 

(a)               No later than 12:00 noon (New York time) on the date specified
in each Notice of Borrowing (or, with respect to any Notice of Borrowing of
Revolving Credit Loans that are ABR Loans or Swingline Loans received on the
proposed day of such Borrowing, 3:00 p.m. (New York time) on the date specified
in such Notice of Borrowing), (i) each Lender will make available its pro rata
portion, if any, of each Borrowing of Revolving Credit Loans requested to be
made on such date in the manner provided below and (ii) the Swingline Lender
will make available to the Administrative Agent the Swingline Loans to be made
on such borrowing date in the manner provided below.

 



28

 

 

(b)               Each Lender or Swingline Lender, as applicable, shall make
available all amounts it is to fund under any Borrowing in immediately available
funds to the Administrative Agent at an office of the Administrative Agent from
time to time notified by the Administrative Agent to the Lenders (but initially
the office set forth for the Administrative Agent in Section 12.2(a)(ii)), and
the Administrative Agent will (except in the case of Borrowings to repay Unpaid
Drawings) make available to the Borrower by depositing such funds as specified
in the applicable Notice of Borrowing, the aggregate of the amounts so made
available. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of any such Borrowing that such Lender does not intend
to make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
at the Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest, calculated in accordance with Section 2.8, for
the respective Revolving Credit Loans or Swingline Loans, as applicable.

 

(c)               Nothing in this Section 2.4 shall be deemed to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that the Borrower may have against any Lender as a result of any
default by such Lender hereunder (it being understood, however, that no Lender
shall be responsible for the failure of any other Lender to fulfill its
commitments hereunder).

 

2.5              Repayment of Loans; Evidence of Debt.

 

(a)               The Borrower shall, for the benefit of the Lenders, (x) on the
Revolving Credit Maturity Date, (i) repay to the Administrative Agent the
then-unpaid Revolving Credit Loans and (ii) retire all other then-outstanding
Revolving Credit Exposure and (y) repay the then-outstanding principal amount of
each Swingline Loan no later than the fifth (5th) Business Day after any such
Swingline Loan is made (but, in any event, no later than the Revolving Credit
Maturity Date), together with all accrued but unpaid interest thereon.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of the Borrower to
the appropriate lending office of such Lender resulting from each Revolving
Credit Loan and Swingline Loan made by such lending office of such Lender from
time to time, including the amounts and currency of principal and interest
payable and paid to such lending office of such Lender from time to time under
this Agreement.

 

(c)               The Administrative Agent shall maintain the Register pursuant
to Section 12.6, and a sub-account for each Lender, in which Register and
sub-accounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Loan and Swingline Loan made hereunder, the Type of each Revolving Credit
Loan made and the LIBOR Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 



29

 

 



(d)               The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (b) and (c) of this Section shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Revolving Credit Loans and Swingline Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement. In the event that
there is an inconsistency between the accounts maintained by a Lender pursuant
to Section 2.5(b) and the Register maintained by the Administrative Agent
pursuant to Section 12.6, the said Register shall prevail.

 

(e)               All payments to be made by the Administrative Agent to any
Lender hereunder shall be made in accordance with the payment instructions of
such Lender set forth on the signature page of such Lender hereunder or, if such
Lender is an Assignee, set forth in the Assignment and Assumption of such
Lender.

 

(f)                Any Lender may request that Revolving Credit Loans and
Swingline Loans made by it be evidenced by a promissory note. In such event, the
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Revolving Credit Loans and Swingline Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 12.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

2.6              Changes in Type of Revolving Credit Loan.

 

(a)               The Borrower shall have the option on any Business Day to
convert all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Revolving Credit Loans made to the Borrower of
one Type into a Borrowing or Borrowings of another permitted Type or to continue
the outstanding principal amount of any LIBOR Loans as LIBOR Loans for an
additional LIBOR Period; provided that (i) no partial continuation of LIBOR
Loans shall reduce the outstanding principal amount of LIBOR Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans
may not be converted into LIBOR Loans, if a Default or Event of Default is in
existence on the date of the proposed conversion and the Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans
for an additional LIBOR Period if a Default or Event of Default is in existence
on the date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no LIBOR Period in excess of one month may be selected
for any LIBOR Loan if a Default or Event of Default is in existence on the date
of the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
longer LIBOR Period, (v) Borrowings resulting from continuations or conversions
pursuant to this Section 2.6 shall be limited in number as provided in Section
2.2 and (vi) the outstanding principal amount of a Revolving Credit Loan of one
Type may not be converted into a Borrowing of another permitted Type until the
end of the current LIBOR Period for such Revolving Credit Loan. Each such
continuation or conversion shall be effected by the Borrower by giving the
Administrative Agent at the location set forth in Section 12.2 prior to 12:00
noon (New York time) at least three Business Days’ prior written notice
substantially in the form of Exhibit B (or telephonic notice promptly confirmed
in writing) (each a “Notice of Continuation”) specifying the Revolving Credit
Loans to be so continued or converted, the Type of Revolving Credit Loans to be
continued or converted into and, if such Revolving Credit Loans are to be
converted or continued as LIBOR Loans, the LIBOR Period to be initially
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed continuation or conversion
affecting any of its Revolving Credit Loans. This Section 2.6 shall not be
construed to permit the Borrower to change the currency of any Borrowing.

 



30

 

 



(b)               If any Default or Event of Default is in existence at the time
of any proposed continuation of any LIBOR Loans and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such continuation, such LIBOR Loans shall be automatically converted on
the last day of the current LIBOR Period into ABR Loans.

 

(c)               If upon the expiration of any LIBOR Period, the Borrower has
failed to elect a new LIBOR Period to be applicable thereto as provided in
paragraph (a) above, the Borrower shall be deemed to have elected to convert
such Borrowing of LIBOR Loans, as the case may be, into a Borrowing of ABR
Loans, as the case may be, effective as of the expiration date of such current
LIBOR Period.

 

2.7              Pro Rata Borrowings.

 

Each Borrowing of Revolving Credit Loans under this Agreement shall be made by
the Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentage; provided that the Administrative Agent may adjust the
proportions of the Lenders with respect to any Borrowing to be made by such
Lenders to ensure that no Lender’s Revolving Credit Exposure (after granting its
portion of such Borrowing) exceeds its Revolving Credit Commitment. It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Revolving Credit Loans hereunder and that each
Lender shall be obligated to make the Revolving Credit Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

 

2.8              Interest and Fees.

 

(a)               The unpaid principal amount of each ABR Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise and both before and after default and judgment) at a
rate per annum that shall at all times be equal to the Applicable Margin for ABR
Loans plus the ABR in effect from time to time.

 



31

 

 

(b)               The unpaid principal amount of each LIBOR Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise and both before and after default and judgment) at a
rate per annum that shall at all times be equal to the Applicable Margin for
LIBOR Loans plus the relevant Adjusted LIBO Rate.

 

(c)               The unpaid principal amount of each Swingline Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise and both before and after default and judgment) at a
rate per annum that shall at all times be equal to the Applicable Margin for
LIBOR Loans at such time plus the LIBOR Market Index Rate in effect from time to
time.

 

(d)               If all or a portion of (i) the principal amount of any
Revolving Credit Loan or Swingline Loan or (ii) any interest thereon or fees
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is (x) in the case of overdue principal, equal to the rate that
would otherwise be applicable thereto plus, to the extent permitted by
applicable law, 2.00% (after as well as before maturity and judgment), (y) in
the case of any overdue interest with respect to any Revolving Credit Loan or
Swingline Loan, equal to the rate of interest applicable to such Revolving
Credit Loan or Swingline Loan plus, to the extent permitted by applicable law,
2.00%, or (z) in the case of any overdue fees or other amounts owing hereunder,
equal to the rate of interest then applicable to Revolving Credit Loans or
Swingline Loans maintained as ABR Loans plus 2.00%, in each case from and
including the date of such non-payment to but excluding the date on which such
amount is paid in full (after as well as before maturity and judgment). All
interest payable pursuant to this Section 2.8(d) shall be payable upon demand.

 

(e)               Interest on each Revolving Credit Loan and Swingline Loan
shall accrue from and including the date such Revolving Credit Loan is made to
but excluding the date of any repayment thereof and shall, except as otherwise
provided pursuant to Section 2.8(d), be payable (i) in respect of each ABR Loan,
quarterly in arrears on the last Business Day of each of March, June, September
and December (for the three-month period (or portion thereof) ended on such
day), (ii) in respect of each LIBOR Loan, on the last day of each LIBOR Period
applicable thereto and, in the case of a LIBOR Period in excess of three months,
on each date occurring at three-month intervals after the first day of such
LIBOR Period and (iii) in respect of each Revolving Credit Loan and Swingline
Loan on any payment or prepayment (on the amount paid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

 

(f)                All computations of interest hereunder shall be made in
accordance with Section 5.4.

 

(g)               The Administrative Agent, upon determining the interest rate
for any Borrowing of LIBOR Loans, shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

 

(h)               The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.

 



32

 

 

2.9               Interest Periods.

 

At the time the Borrower gives a Notice of Borrowing or a Notice of Continuation
in respect of the making of, or conversion into or continuation as, a Borrowing
of LIBOR Loans prior to 12:00 noon (New York time) on the third Business Day
prior to the applicable date of making or conversion or continuation of such
LIBOR Loans, the Borrower shall have the right to elect by giving the
Administrative Agent written notice of (or telephonic notice promptly confirmed
in writing) the LIBOR Period applicable to such Borrowing, which LIBOR Period
shall, at the option of the Borrower, be one week or one, two, three or six
months. Notwithstanding anything to the contrary contained above:

 

(a)               the initial LIBOR Period for any Borrowing of LIBOR Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of ABR Loans) and each LIBOR Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding LIBOR Period expires;

 

(b)               if any LIBOR Period relating to a Borrowing of LIBOR Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such LIBOR Period, such LIBOR Period shall end on the last Business Day of the
calendar month at the end of such LIBOR Period;

 

(c)               if any LIBOR Period would otherwise expire on a day that is
not a Business Day, such LIBOR Period shall expire on the next succeeding
Business Day; provided that if any LIBOR Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such LIBOR Period
shall expire on the next preceding Business Day; and

 

(d)               the Borrower shall not be entitled to elect any LIBOR Period
in respect of any LIBOR Loan if such LIBOR Period would extend beyond the
Revolving Credit Maturity Date.

 

2.10            Increased Costs, Illegality, Changed Circumstances.

 

(a)                Subject to clause (e) below, in the event that the
Administrative Agent or any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):

 

    (i)            on any date for determining LIBO Rate for a Borrowing of
LIBOR Loans for any LIBOR Period that by reason of any changes arising on or
after the date hereof affecting the London interbank market (x) deposits in
Dollars in the principal amounts of the Revolving Credit Loans comprising such
Borrowing are not readily available to such Lender in the London interbank
market or (y) adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of LIBO
Rate; or

 



33

 

 



    (ii)           at any time, that the Administrative Agent or such Lender
shall incur increased costs or reductions in the amounts received or receivable
hereunder with respect to any Revolving Credit Loans or Swingline Loans (other
than any such increase or reduction attributable to (A) Taxes, (B) Other Taxes,
(C) taxes excluded by Section 5.3(a)(i)(A), Section 5.3(a)(i)(B), or Section
5.3(a)(i)(D) or (D) taxes excluded by Section 5.3(b)) because of (x) any change
since the date hereof in any applicable law, treaty, governmental rule,
regulation, guideline or order (or in the interpretation, implementation,
administration or application thereof and including the introduction of any new
law, treaty or governmental rule or request, regulation, guideline, requirement,
directive or order), such as, for example, but not limited to, a change in
official reserve requirements (including any reserve requirements specified
under regulations issued from time to time by the F.R.S. Board and then
applicable to assets or liabilities consisting of and including “Eurocurrency
Liabilities” as therein defined or the imposition of any tax on the
Administrative Agent or any Lender on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), and/or (y) with respect to LIBOR
Loans only, other circumstances affecting the London interbank market; or

 

   (iii)           at any time, that the making or continuance of any LIBOR Loan
has become unlawful by compliance by such Lender in good faith with any law,
treaty, governmental rule or request, regulation, guideline, requirement,
directive or order (or would conflict with any such governmental rule or
request, regulation, guideline, requirement, directive or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or has become impracticable as a result of a contingency occurring after the
date hereof that materially and adversely affects the London interbank market;

 

then, and in any such event, the Administrative Agent or such Lender shall
within a reasonable time thereafter give notice (if by telephone confirmed in
writing) to the Borrower and, as the case may be, to the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause (i)
above, LIBOR Loans shall no longer be available from such Lender (and such
Lender’s obligation to make such Revolving Credit Loans shall be suspended)
until such time as such Lender notifies the Administrative Agent, the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice such Lender agrees to give at
such time when such circumstances no longer exist), and any Notice of Borrowing
or any Notice of Continuation given by the Borrower with respect to LIBOR Loans
that have not yet been incurred shall be deemed, with respect to such Lender
only, to be a Notice of Borrowing or a Notice of Continuation for ABR Loans, (y)
in the case of clause (ii) above, the Borrower shall pay to the Administrative
Agent or such Lender, within five (5) days after receipt of written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate the
Administrative Agent or such Lender for such increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to the Administrative Agent or such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by the Administrative Agent or such Lender shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties hereto,
provided that the determination of such additional amounts shall be made in good
faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Lender (after consideration of
such factors as such Lender then reasonably determines to be relevant)) and (z)
in the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

 



34

 

 

(b)               At any time that any LIBOR Loan is affected by the
circumstances described in Section 2.10(a)(ii) or 2.10(a)(iii), the Borrower may
(and in the case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii)
shall) either (i) if the affected LIBOR Loan is then being made pursuant to a
Credit Event or Borrowing by way of conversion into a LIBOR Loan, cancel said
Credit Event or Borrowing by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that the Borrower was
notified by a Lender pursuant to Section 2.10(a)(ii) or 2.10(a)(iii), or (ii) if
the affected LIBOR Loan is then outstanding, upon at least three Business Days’
notice to the Administrative Agent, require the affected Lender to convert each
such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

 

(c)               If, after the date hereof, the adoption of any applicable law,
rule or regulation regarding capital adequacy or liquidity requirements, or any
change therein, or any change in the interpretation, implementation or
administration thereof by any Governmental Authority, or compliance by a Lender
or its Parent with any request or directive made or adopted after the date
hereof regarding capital adequacy or liquidity requirements (whether or not
having the force of law) of any such Governmental Authority, has or would have
the effect of reducing the rate of return on such Lender’s or its Parent’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its Parent could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its Parent’s policies with respect to capital
adequacy and liquidity requirements), then within five (5) days after written
demand (as described below) by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or its Parent for such reduction, it being
understood and agreed, however, that a Lender shall not be entitled to such
compensation as a result of such Lender’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof. Each Lender, upon determining that any additional
amounts will be payable pursuant to this Section 2.10(c) (provided that such
determination of additional amounts shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender (after consideration of such factors as such Lender
then reasonably determines to be relevant)), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts (it being agreed that a
written notice as to the additional amounts owed to the Administrative Agent or
such Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by the Administrative Agent or such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto, provided that the determination of such additional amounts shall
be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender (after
consideration of such factors as such Lender then reasonably determines to be
relevant), although the failure to give any such notice shall not, subject to
Section 2.13, release or diminish the Borrower’s obligations to pay additional
amounts pursuant to this Section 2.10(c) upon receipt of such notice.

 



35

 

 



(d)               For purposes of this Section 2.10, and notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, requirements, guidelines and
directives thereunder or issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case shall be deemed to have been enacted, adopted, issued and implemented
after the date hereof, regardless of the date enacted, adopted, issued or
implemented.

 

(e)               Effect of Benchmark Transition Event.

 

    (i)            Notwithstanding anything to the contrary herein or in any
other related loan document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. (New York time) on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of the LIBO Rate
with a Benchmark Replacement pursuant to this Section 2.10(e) will occur prior
to the applicable Benchmark Transition Start Date.

 

   (ii)             In connection with the implementation of a Benchmark
Replacement, the Administrative Agent will have the right, in consultation with
the Borrower, to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other related
loan document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided that the Administrative Agent shall make such
amendment available to the Lenders (which may be posted to the then effective
Electronic System) reasonably promptly after the effectiveness thereof.

 



36

 



 

   (iii)           The Administrative Agent will promptly notify the Borrower
and the Lenders of (A) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date
and Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.10(e), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.10(e).

 

    (iv)          Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a LIBOR
Loan of, conversion to or continuation of LIBOR Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
borrowing of or conversion to ABR Loans. During any Benchmark Unavailability
Period, the component of ABR based upon the Adjusted LIBO Rate will not be used
in any determination of ABR.

 

(f)                Subject to Section 2.13, the provisions of this Section 2.10
shall survive the repayment of the Revolving Credit Loans and all other amounts
payable hereunder.

 

2.11            Compensation.

 

If (a) any payment of principal of any LIBOR Loan, or any continuation of any
LIBOR Loan, is made by the Borrower (or a replacement Lender in the case of
Section 12.7) to or for the account of a Lender other than on the last day of
the LIBOR Period pursuant to Section 2.5, 2.6, 2.10, 5.1 or 12.7, as a result of
acceleration of the maturity of the Revolving Credit Loans pursuant to Article
10 or for any other reason, (b) any Borrowing of LIBOR Loans is not made as a
result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted
into a LIBOR Loan as a result of a withdrawn Notice of Continuation, (d) any
LIBOR Loan is not continued as a LIBOR Loan as a result of a withdrawn Notice of
Continuation or (e) any prepayment of principal of any LIBOR Loan is not made as
a result of a withdrawn notice of prepayment pursuant to Section 5.1, the
Borrower shall, after receipt of a written notice of the Administrative Agent
advising of a written request by such Lender (which request shall set forth in
reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan.

 



37

 

 

2.12            Change of Lending Office.

 

If any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.3, then such
Lender shall, if requested by the Borrower, use reasonable efforts to designate
a different lending office for funding or booking its Revolving Credit Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.10 or 5.3, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

2.13            Notice of Certain Costs.

 

Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11, 3.5 or 5.3 is given by the Administrative
Agent, the Swingline Lender, any Letter of Credit Issuer or any Lender more than
180 days after the Administrative Agent, such Swingline Lender, Letter of Credit
Issuer or such Lender has knowledge (or should have had knowledge) of the
occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such Sections
(provided that no Lender shall be deemed to have knowledge of any such event
referred to in Section 2.10(d) prior to the incurrence of any such additional
cost, reduction in amounts, loss, tax or other additional amounts), then the
Administrative Agent, the Swingline Lender, such Letter of Credit Issuer or such
Lender shall not be entitled to compensation under Section 2.10, 2.11, 3.5 or
5.3, as the case may be, for any such amounts incurred or accruing prior to the
giving of such notice.

 

2.14          Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)               fees shall cease to accrue on the unfunded portion of the
Revolving Credit Commitment of such Defaulting Lender pursuant to Section 4.1;

 

(b)               the Revolving Credit Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether all
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 12.1; provided that except as otherwise provided in Section 12.1,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby); and

 



38

 

 

(c)               if any Letter of Credit Exposure exists, or any Swingline
Loans are outstanding, at the time such Lender becomes a Defaulting Lender then:

 

    (i)            so long as (x) the conditions set forth in Section 6.2 are
satisfied at the time of reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time) and (y) no Default shall be continuing, all or any part of the Letter
of Credit Exposure or Swingline Participation Amount of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages but only to the extent the
sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Letter of Credit Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Credit Commitments;

 

    (ii)            if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent, (x) first, prepay all outstanding
Swingline Loans, and (y) second, cash collateralize for the benefit of the
applicable Letter of Credit Issuer only the Borrower’s obligations corresponding
to such Defaulting Lender’s Letter of Credit Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 10.10 for so long as such Letter of Credit
Exposure is outstanding;

 

    (iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender (or the
Administrative Agent or any other Lender) pursuant to Section 4.1(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure during the period
(and to the extent) such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized;

 

    (iv)          if the Letter of Credit Exposure of the non-Defaulting Lenders
is reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Section 4.1(a) and Section 4.1(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Credit Commitment
Percentage; and

 

    (v)           if all or any portion of such Defaulting Lender’s Letter of
Credit Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Letter of Credit Issuer or any other Lender hereunder, all letter of credit
fees payable under Section 4.1(b) with respect to such Defaulting Lender’s
Letter of Credit Exposure shall be payable to the applicable Letter of Credit
Issuer (and not to such Defaulting Lender) until and to the extent that such
Letter of Credit Exposure is reallocated and/or cash collateralized; and

 

(d)               So long as such Lender is a Defaulting Lender, the Swingline
Lender shall not fund any Swingline Loans and each Letter of Credit Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the Defaulting Lender’s then outstanding Letter of Credit
Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.14(c), and participating interests in any such
newly made Swingline Loans or any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.14(c)(i) (and such Defaulting Lender shall not participate
therein).

 



39

 

 



(e)               In the event that the Administrative Agent, the Borrower, the
Swingline Lender and each Letter of Credit Issuer each agrees in writing that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Participation Amount of each Lender
and the Letter of Credit Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Revolving Credit Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Revolving Credit Loans in accordance with its
Revolving Credit Commitment Percentage, whereupon such Lender shall cease to be
a Defaulting Lender.

 

2.15             Expansion Option.

 

The Borrower may from time to time elect to increase the Revolving Credit
Commitments (but not, for the avoidance of doubt, the Swingline Commitment) in
minimum increments of $25,000,000 (or such lesser amount as the Administrative
Agent may agree) so long as, after giving effect thereto, the aggregate amount
of such increases does not exceed $50,000,000. The Borrower may arrange for any
such increase to be provided by one or more Lenders (each Lender so agreeing to
an increase in its Revolving Credit Commitment, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender”; provided
that no Ineligible Institution may be an Augmenting Lender), which agree to
increase their existing Revolving Credit Commitments, or provide new Revolving
Credit Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower, each Letter of Credit
Issuer, the Swingline Lender and the Administrative Agent and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit G hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit H hereto. No consent of any
Lender (other than the Lenders participating in the increase) shall be required
for any increase in Revolving Credit Commitments pursuant to this Section 2.15.
Increases and new Revolving Credit Commitments created pursuant to this
Section 2.15 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Credit Commitments (or in the
Revolving Credit Commitment of any Lender) shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
and immediately prior to giving effect to any such increase and the addition of
any Augmenting Lenders to this Agreement, (A) the conditions set forth in
paragraphs (a) and (b) of Section 6.2 shall be satisfied or waived by the
Required Lenders and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by an Authorized Officer of the
Borrower and (B) the Borrower shall be in compliance with the covenant contained
in Section 9.3 and (ii) the Administrative Agent shall have received documents
and opinions consistent with those delivered on the effective date as to the
organizational power and authority of the Borrower to borrow hereunder after
giving effect to such increase. On the effective date of any increase in the
Revolving Credit Commitments, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Credit Loans
of all the Lenders to equal its Revolving Credit Commitment Percentage of such
outstanding Revolving Credit Loans, and (ii)  the Borrower shall be deemed to
have repaid and reborrowed all outstanding Revolving Credit Loans as of the date
of any increase in the Revolving Credit Commitments (with such reborrowing to
consist of the Types of Revolving Credit Loans, with related LIBOR Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.9). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
LIBOR Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.11 if the deemed payment occurs other than on the last
day of the related LIBOR Periods. Nothing contained in this Section 2.15 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Credit Commitment hereunder.

 



40

 

 



2.16            Extension of Revolving Credit Maturity Date.

 

(a)               The Borrower may at any time from time to time not more than
ninety (90) days and not less than thirty (30) days prior to any anniversary of
the Closing Date (other than the Revolving Credit Maturity Date), by notice to
the Administrative Agent (who shall promptly notify the Lenders), request that
each Lender extend (each such date on which an extension occurs, an “Extension
Date”) such Lender’s then effective Revolving Credit Maturity Date (the
“Existing Revolving Credit Maturity Date”) to the date that is one year after
such Lender’s Existing Revolving Credit Maturity Date; provided that if any
requested Extension Date is not a Business Day, such Extension Date shall be the
immediately succeeding Business Day.

 

(b)               Each Lender, acting in its sole and individual discretion,
shall, by notice to the Administrative Agent given not later than the date that
is 10 Business Days (or such shorter period as the Administrative Agent may
agree in its reasonable discretion) after the date on which the Administrative
Agent received the Borrower’s extension request (the “Lender Notice Date”),
advise the Administrative Agent whether or not such Lender agrees to such
extension (each Lender that determines to so extend its Revolving Credit
Maturity Date, an “Extending Lender”). Each Lender that determines not to so
extend its Revolving Credit Maturity Date (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Lender Notice Date), and any Lender that
does not so advise the Administrative Agent on or before the Lender Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree, and it
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for extension of the Revolving Credit
Maturity Date.

 

(c)               The Administrative Agent shall promptly notify the Borrower of
each Lender’s determination under this Section.

 



41

 

 

(d)               The Borrower shall have the right, but shall not be obligated,
on or before the applicable Revolving Credit Maturity Date for any Non-Extending
Lender to replace such Non-Extending Lender with, and add as “Lenders” under
this Agreement in place thereof, one or more financial institutions that are not
Ineligible Institutions (each, an “Additional Commitment Lender”) approved by
the Administrative Agent, the Swingline Lender and each Letter of Credit Issuer
in accordance with the procedures provided in Section 12.7, each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption (in accordance with and subject to the restrictions contained in
Section 12.6, with the Borrower or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the Revolving Credit Maturity Date for such Non-Extending Lender, assume
a Revolving Credit Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Revolving Credit Commitment shall be in addition to such
Lender’s Revolving Credit Commitment hereunder on such date). Prior to any
Non-Extending Lender being replaced by one or more Additional Commitment Lenders
pursuant hereto, such Non-Extending Lender may elect, in its sole discretion, by
giving irrevocable notice thereof to the Administrative Agent and the Borrower
(which notice shall set forth such Lender’s new Revolving Credit Maturity Date),
to become an Extending Lender. The Administrative Agent may effect such
amendments to this Agreement as are reasonably necessary to provide for any such
extensions with the consent of the Borrower but without the consent of any other
Lenders.

 

(e)               If (and only if) the total of the Revolving Credit Commitments
of the Lenders that have agreed to extend their Revolving Credit Maturity Date
is more than 50% of the aggregate amount of the Revolving Credit Commitments in
effect immediately prior to the applicable Extension Date, then, effective as of
the applicable Extension Date, the Revolving Credit Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date that is one year after the Existing Revolving Credit Maturity Date
(except that, if such date is not a Business Day, such Revolving Credit Maturity
Date as so extended shall be the immediately preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement and shall be bound by the provisions of this Agreement as a
Lender hereunder and shall have the obligations of a Lender hereunder. For
purposes of clarity, it is acknowledged and agreed that the Revolving Credit
Maturity Date on any date of determination shall not be a date more than five
(5) years after such date of determination, whether such date of determination
is made before or after giving effect to any extension request made hereunder.

 

(f)                Notwithstanding the foregoing, (x) no more than two (2)
extensions of the Revolving Credit Maturity Date shall be permitted hereunder
following the Amendment and Restatement Effective Date and (y) any extension of
any Revolving Credit Maturity Date pursuant to this Section 2.16 shall not be
effective with respect to any Extending Lender unless:

 

    (i)            there shall exist no Default or Event of Default on the
applicable Extension Date and immediately after giving effect thereto;

 



42

 

 

   (ii)            the representations and warranties made by the Borrower
contained herein shall be true and correct in all material respects (or in all
respects if such representation is qualified by materiality or Material Adverse
Effect) as of the applicable Extension Date and after giving effect thereto with
the same effect as though such representations and warranties had been made on
and as of such Extension Date (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or in all
respects if such representation is qualified by materiality or Material Adverse
Effect) as of such earlier date); and

 

   (iii)           the Administrative Agent shall have received a certificate
from the Borrower signed by an Authorized Officer of the Borrower (A) certifying
the accuracy of the foregoing clauses (i) and (ii) and (B) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such extension.

 

(g)               It is understood and agreed that the Revolving Credit Maturity
Date of each Non-Extending Lender shall remain unchanged and the repayment of
all obligations owed to them pursuant to this Agreement and any related loan
documents and the termination of their Commitments shall occur on the then
existing Revolving Credit Maturity Date without giving effect to such extension
request.

 

(h)               On the Revolving Credit Maturity Date of each Non-Extending
Lender, (i) the Revolving Credit Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Borrower shall repay such Non-Extending
Lender in accordance with Section 2.5 (and shall pay to such Non-Extending
Lender all of the other obligations owing to it under this Agreement) and after
giving effect thereto shall prepay any Revolving Credit Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 2.11) to
the extent necessary to keep outstanding Revolving Credit Loans ratable with any
revised Revolving Credit Commitment Percentage of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).

 

(i)                 This Section shall supersede any provisions in Section 2.7
or Section 12.1 to the contrary.

 

ARTICLE 3

LETTERS OF CREDIT

 

3.1              Letters of Credit.

 

(a)               Subject to and upon the terms and conditions herein set forth,
the Borrower, at any time and from time to time on or after the Closing Date and
prior to the L/C Maturity Date, may request that a Letter of Credit Issuer
issue, for the account of the Borrower, a standby letter of credit or letters of
credit (in such form as may be approved by such Letter of Credit Issuer in its
reasonable discretion) which is participated out by such Letter of Credit Issuer
pursuant to Section 3.3 (each such letter of credit, a “Letter of Credit”).
Notwithstanding the foregoing, the letters of credit identified on Schedule VI
(the “Existing L/Cs”) shall be deemed to be a “Letter of Credit” issued on the
Closing Date for all purposes of this Agreement and (i) the stated amount of the
Existing L/Cs and the Unpaid Drawings of the Existing L/Cs shall be included in
the calculation of Letter of Credit Outstanding, (ii) the provisions of this
Section 3.1 and Sections 4.1(a), (b) and (c) shall apply to the Existing L/Cs
and (iii) the Borrower and each of the Lenders hereby expressly acknowledge
their respective obligations hereunder with respect to the Existing L/Cs.

 



43

 

 

(b)               Notwithstanding the foregoing, (i) no Letter of Credit shall
be issued by any Letter of Credit Issuer the Stated Amount of which (A) when
added to the sum of (x) the Letter of Credit Outstanding at such time and (y)
the aggregate principal of all Revolving Credit Loans then outstanding would
exceed the Total Revolving Credit Commitment then in effect, (B) when added to
the Letter of Credit Outstanding at such time would exceed $50,000,000 or (C)
when added to the Letter of Credit Outstanding with respect to Letters of Credit
issued by such Letter of Credit Issuer exceeds such Letter of Credit Issuer’s
Letter of Credit Commitment; (ii) each Letter of Credit shall have an expiry
date occurring no later than one year after the date of issuance thereof (it
being understood that any Letter of Credit may contain customary automatic
renewal provisions agreed upon by the Borrower and the applicable Letter of
Credit Issuer pursuant to which the expiration date of such Letter of Credit
shall automatically be extended for a period of 12 months, subject to a right on
the part of such Letter of Credit Issuer to prevent any such renewal from
occurring by giving notice to the beneficiary in advance of such renewal);
provided that in no event shall such expiry date occur later than the L/C
Maturity Date; (iii) each Letter of Credit shall be denominated in Dollars and
shall provide for drawings thereunder to be made in Dollars; (iv) no Letter of
Credit shall be issued by any Letter of Credit Issuer after it has received a
written notice from the Borrower or any Lender stating that a Default or Event
of Default has occurred and is continuing until such time as each Letter of
Credit Issuer shall have received a written notice of (x) rescission of such
notice from the party or parties originally delivering such notice (provided
that in the case of any such notice delivered by the Borrower, the
Administrative Agent has not objected to or contested such rescission) or (y)
the waiver of such Default or Event of Default in accordance with the provisions
of Section 12.1 and (v) no Letter of Credit shall be issued by any Letter of
Credit Issuer if the Stated Amount of such Letter of Credit, when added to the
sum of the aggregate Stated Amount of all outstanding Letters of Credit issued
by such Letter of Credit Issuer and the aggregate amount of all Unpaid Drawings
in respect of all Letters of Credit issued by such Letter of Credit Issuer,
would exceed the Letter of Credit Commitment of such Letter of Credit Issuer.
Notwithstanding anything herein to the contrary, no Letter of Credit Issuer
shall have any obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement.

 

3.2              Letter of Credit Requests and Information to Administrative
Agent.

 

(a)               To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Letter of Credit Issuer) to the applicable Letter of Credit Issuer and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire,
the amount of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit (the “Letter of Credit Request”). If
requested by the applicable Letter of Credit Issuer, the Borrower also shall
submit a letter of credit application on such Letter of Credit Issuer’s standard
form in connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Letter
of Credit Issuer relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

 



44

 

 

(b)               The making of each Letter of Credit Request shall be deemed to
be a representation and warranty by the Borrower that the Letter of Credit may
be issued in accordance with, and will not violate the requirements of, Section
3.1(b).

 

(c)               The applicable Letter of Credit Issuer with respect to any
Letter of Credit shall, as soon as practicable following the issuance,
cancellation or termination of such Letter of Credit, provide a copy of such
Letter of Credit, cancellation or termination to the Administrative Agent.

 

3.3              Letter of Credit Participations.

 

(a)               Immediately upon the issuance by any Letter of Credit Issuer
of any Letter of Credit, such Letter of Credit Issuer shall be deemed to have
sold and transferred to each other Lender that has a Revolving Credit Commitment
(each such other Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation
(each an “L/C Participation”), to the extent of such L/C Participant’s Revolving
Credit Commitment Percentage from time to time, in such Letter of Credit, each
substitute letter of credit, each drawing made thereunder and the obligations of
the Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto (although the Letter of Credit Fee will
be paid directly to the Administrative Agent for the ratable account of the L/C
Participants as provided in Section 4.1(b) and the L/C Participants shall have
no right to receive any portion of any Fronting Fees).

 

(b)               In determining whether to pay under any Letter of Credit, no
Letter of Credit Issuer shall have any obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by any Letter of Credit Issuer under or in connection
with any Letter of Credit issued by it, unless taken or omitted through its
gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction, shall not create
any resulting liability for such Letter of Credit Issuer.

 



45

 

 

(c)               In the event that any Letter of Credit Issuer makes any
payment under any Letter of Credit issued by it and the Borrower shall not have
repaid the amount in full to such Letter of Credit Issuer pursuant to Section
3.4(a), such Letter of Credit Issuer shall promptly notify the Administrative
Agent (who shall in turn promptly notify each L/C Participant) of the failure,
and each L/C Participant shall promptly and unconditionally pay to the
Administrative Agent, for the account of such Letter of Credit Issuer, the
amount of the L/C Participant’s Revolving Credit Commitment Percentage
(determined as of the date of the notice referred to above) of the unreimbursed
payment in Dollars and in same day funds. If such Letter of Credit Issuer so
notifies, prior to 11:00 a.m. (New York time) on any Business Day, any L/C
Participant required to fund a payment under a Letter of Credit, the L/C
Participant shall make available to the Administrative Agent for the account of
such Letter of Credit Issuer the L/C Participant’s Revolving Credit Commitment
Percentage of the amount of the payment on the Business Day in same day funds.
If and to the extent the L/C Participant shall not have so made its Revolving
Credit Commitment Percentage of the amount of the payment available to the
Administrative Agent for the account of such Letter of Credit Issuer, the L/C
Participant agrees to pay to the Administrative Agent for the account of such
Letter of Credit Issuer, forthwith on demand, the amount, together with interest
thereon for each day from the date until the date the amount is paid to the
Administrative Agent for the account of such Letter of Credit Issuer at the
Federal Funds Effective Rate. The failure of any L/C Participant to make
available to the Administrative Agent for the account of a Letter of Credit
Issuer the L/C Participant’s Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of such Letter of Credit Issuer the other L/C Participant’s
Revolving Credit Commitment Percentage of any payment under the Letter of Credit
on the date required, as specified above, but no L/C Participant shall be
responsible for the failure of any other L/C Participant to make available to
the Administrative Agent the other L/C Participant’s Revolving Credit Commitment
Percentage of the payment. Notwithstanding the foregoing, the Administrative
Agent shall be entitled to adjust the proportions of any of the foregoing
amounts required to be paid by the L/C Participants to ensure that no L/C
Participant’s Revolving Credit Exposure exceeds its Revolving Credit Commitment.

 

(d)               Whenever any Letter of Credit Issuer receives a payment in
respect of an unpaid reimbursement obligation as to which the Administrative
Agent has received for the account of such Letter of Credit Issuer any payments
from the L/C Participants pursuant to paragraph (c) above, such Letter of Credit
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its applicable portion of
such reimbursement obligation, in Dollars and in same day funds, an amount equal
to such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
L/C Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective L/C
Participations.

 



46

 

 

(e)               The obligations of the L/C Participants to make payments to
the Administrative Agent for the account of any Letter of Credit Issuer with
respect to Letters of Credit issued by it shall be irrevocable and not subject
to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including any of the
following circumstances:

 

    (i)            any lack of validity or enforceability of this Agreement;

 

   (ii)             the existence of any claim, set-off, defense or other right
that the Borrower may have at any time against a beneficiary named in a Letter
of Credit, any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), the Administrative Agent, any Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

 

   (iii)           any draft, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

 

   (iv)           the surrender or impairment of any security for the
performance or observance of any of the terms of this Agreement; or

 

  (v)             the occurrence of any Default or Event of Default;

 

provided that no L/C Participant shall be obligated to pay to the Administrative
Agent for the account of any Letter of Credit Issuer such L/C Participant’s
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by such Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer as determined by a final
and non-appealable judgment of a court of competent jurisdiction.

 

3.4              Agreement to Repay Letter of Credit Drawings.

 

(a)               The Borrower hereby agrees to reimburse each Letter of Credit
Issuer, by making payment to the Administrative Agent in Dollars in immediately
available funds at the office of the Administrative Agent from time to time
notified by the Administrative Agent to the Borrower (but initially the office
set forth for the Administrative Agent in Section 12.2(a)(ii)), for any payment
or disbursement made by such Letter of Credit Issuer under any Letter of Credit
(each such amount so paid until reimbursed, an “Unpaid Drawing”) immediately
after, and in any event on the date of, such payment, with interest on the
amount so paid or disbursed by such Letter of Credit Issuer, to the extent not
reimbursed prior to 5:00 p.m. (New York time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but excluding the
date such Letter of Credit Issuer is reimbursed therefor, at a rate per annum
that shall at all times be 2% above the Applicable Margin for Revolving Credit
Loans plus the ABR as in effect from time to time.

 



47

 

 

(b)               The Borrower’s obligation to reimburse any payment under any
Letter of Credit issued by any Letter of Credit Issuer as provided in Section
3.4(a) shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Letter of Credit Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 3.4, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Letter of Credit Issuer, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Letter of Credit Issuer; provided that the foregoing shall not be construed to
excuse the Letter of Credit Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the applicable Letter of Credit Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
applicable Letter of Credit Issuer (as finally determined by a court of
competent jurisdiction), such Letter of Credit Issuer shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Letter of Credit Issuer
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(c)               Each payment by any Letter of Credit Issuer under any Letter
of Credit shall constitute a request by the Borrower for a Revolving Credit
Loan, subject to Section 6.2, in the amount of the Unpaid Drawing in respect of
such Letter of Credit. The applicable Letter of Credit Issuer shall notify the
Borrower and the Administrative Agent, by 10:00 a.m. (New York time) on any
Business Day on which such Letter of Credit Issuer intends to honor a drawing
under a Letter of Credit, of (i) such Letter of Credit Issuer’s intention to
honor such drawing and (ii) the amount of such drawing. Unless instructed by the
Borrower by 10:30 a.m. (New York time) on such Business Day that the Borrower
intends to reimburse such Letter of Credit Issuer for the amount of such drawing
with funds other than the proceeds of Revolving Credit Loans, the Administrative
Agent shall promptly notify each Lender of such drawing and the amount of its
Revolving Credit Loan to be made in respect thereof, and each Lender shall be
irrevocably obligated to make ABR Loans to the Borrower in the amount of such
Lender’s Revolving Credit Commitment Percentage of the applicable Unpaid Drawing
by 12:00 noon (New York time) on such Business Day by making the amount of such
Revolving Credit Loan available to the Administrative Agent at the office of the
Administrative Agent from time to time notified by the Administrative Agent to
the Borrower (but initially the office set forth for the Administrative Agent in
Section 12.2(a)(ii)). Such Revolving Credit Loans shall be made without regard
to the Minimum Borrowing Amount. The Administrative Agent shall use the proceeds
of such Revolving Credit Loans solely for the purpose of reimbursing the
applicable Letter of Credit Issuer for the related Unpaid Drawing.

 



48

 

 

3.5              Increased Costs.

 

If after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation,
implementation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation, implementation or
administration thereof, or actual compliance by any Letter of Credit Issuer or
any L/C Participant with any request or directive made or adopted after the date
hereof (whether or not having the force of law), by any such authority, central
bank or comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy, liquidity or similar requirement against
letters of credit issued by any Letter of Credit Issuer, or any L/C
Participant’s L/C Participation therein, (b) impose on any Letter of Credit
Issuer or any L/C Participant any other conditions affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, or (c) subject the Letter or Credit Issuer or any L/C Participant to
any taxes (other than any (A) Taxes, (B) Other Taxes, (C) taxes excluded by
Section 5.3(a)(i)(A) or 5.3(a)(i)(B), or (D) taxes excluded by Section 5.3(b))
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto); and the result of any of the foregoing is to increase the
cost to such Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in such Letter of Credit, or to reduce the amount
of any sum received or receivable by such Letter of Credit Issuer or such L/C
Participant hereunder (other than any such increase or reduction attributable to
taxes) in respect of Letters of Credit or any L/C Participations therein, then,
promptly after receipt of written demand to the Borrower by such Letter of
Credit Issuer or such L/C Participant, as the case may be (a copy of which
notice shall be sent by such Letter of Credit Issuer or such L/C Participant to
the Administrative Agent), the Borrower shall pay to such Letter of Credit
Issuer or such L/C Participant such additional amount or amounts as will
compensate such Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction (provided that the determination of such additional
amount or amounts shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Letter of Credit Issuer (after consideration of such factors as such
Lender then reasonably determines to be relevant)), it being understood and
agreed, however, that neither such Letter of Credit Issuer nor any L/C
Participant shall be entitled to such compensation as a result of such Person’s
compliance with, or pursuant to any request or directive to comply with, any
such law, rule or regulation as in effect on the date hereof. A certificate
submitted to the Borrower by the applicable Letter of Credit Issuer or any L/C
Participant, as the case may be (a copy of which certificate shall be sent by
such Letter of Credit Issuer or such L/C Participant to the Administrative
Agent), setting forth in reasonable detail the basis for the determination of
such additional amount or amounts necessary to compensate such Letter of Credit
Issuer or such L/C Participant as aforesaid shall be conclusive and binding on
the Borrower absent clearly demonstrable error.

 

For purposes of this Section 3.5, and notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, requirements, guidelines and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case shall be
deemed to have been enacted, adopted and issued after the date hereof,
regardless of the date enacted, adopted, issued or implemented.

 



49

 

 

3.6              Replacement of Any Letter of Credit Issuer; Modification of
Letter of Credit Commitment.

 

Any Letter of Credit Issuer may be replaced with respect to all or any portion
of its Letter of Credit Commitment to a successor Letter of Credit Issuer at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Letter of Credit Issuer and the successor Letter of Credit Issuer. Any
Letter of Credit Issuer may modify the amount of its respective Letter of Credit
Commitment at any time by written agreement among the Borrower and such Letter
of Credit Issuer, and such Letter of Credit Issuer shall provide prompt written
notice thereof to the Administrative Agent. The Administrative Agent shall
notify the Lenders of any such replacement of any Letter of Credit Issuer or
modification of any Letter of Credit Commitment. At the time any such
replacement or modification shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Letter of Credit Issuer, or
with respect to such Letter of Credit Issuer’s modified Letter of Credit
Commitment, pursuant to Sections 4.1(c) or (d). From and after the effective
date of any such replacement (i) the successor Letter of Credit Issuer shall
have all the rights and obligations of a Letter of Credit Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter
(subject to the Letter of Credit Commitment of such Letter of Credit Issuer as
mutually agreed between such Letter of Credit Issuer, the Borrower and the
Administrative Agent) and (ii) references herein to the term “Letter of Credit
Issuer” shall be deemed to refer to such successor or to any previous Letter of
Credit Issuer, or to such successor and all previous Letter of Credit Issuers,
as the context shall require. After the replacement of a Letter of Credit Issuer
hereunder, the replaced Letter of Credit Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of a Letter of Credit
Issuer under this Agreement with respect to its remaining Letter of Credit
Commitment, if any, and any Letters of Credit then outstanding and issued by it
prior to such replacement, but, except to the extent of any remaining Letter of
Credit Commitment of such replaced Letter of Credit Issuer, such replaced Letter
of Credit Issuer shall not be required to issue additional Letters of Credit.

 

ARTICLE 4

FEES; COMMITMENTS

 

4.1              Fees.

 

(a)               The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender (in each case pro rata according to the respective
Available Revolving Credit Commitments of all such Lenders), a commitment fee
for each day from and including the Closing Date to but excluding the Revolving
Credit Maturity Date on the average daily closing balances of the unused amount
of the Total Revolving Credit Commitment; provided, that the amount of
outstanding Swingline Loans shall not be considered usage of the Total Revolving
Credit Commitment for the purpose of calculating such commitment fee. Such
commitment fee shall be payable in arrears (i) on the last Business Day of each
of March, June, September and December (for the three-month period (or portion
thereof) ended on such day) and (ii) on the Revolving Credit Maturity Date (for
the period ended on such date for which no payment has been received pursuant to
clause (i) above), and shall be computed during such period at the Commitment
Fee Rate on the average daily closing balances of the unused amount of the Total
Revolving Credit Commitment. Notwithstanding the foregoing, the Borrower shall
not be obligated to pay any amounts to any Defaulting Lender pursuant to this
Section 4.1.

 



50

 

 

(b)               The Borrower agrees to pay to the Administrative Agent, for
the account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from and including the date of issuance of such
Letter of Credit to, but not including, the termination date of such Letter of
Credit computed during such period at a per annum rate equal to the Applicable
Margin then in effect for Revolving Credit Loans that are LIBOR Loans on the
average daily Stated Amount of such Letter of Credit. Such Letter of Credit Fees
shall be due and payable quarterly in arrears on the last Business Day of each
of March, June, September and December (for the three-month period (or portion
thereof) ended on such day) and on the date upon which the Total Revolving
Credit Commitment terminates and the Letters of Credit Outstanding shall have
been reduced to zero.

 

(c)               The Borrower agrees to pay directly to each Letter of Credit
Issuer a fee in respect of each Letter of Credit issued by such Letter of Credit
Issuer (the “Fronting Fee”), for the period from and including the date of
issuance of such Letter of Credit to but not including the termination date of
such Letter of Credit, computed during such period at a per annum rate equal to
a rate mutually agreed upon between the Borrower and such Letter of Credit
Issuer on the average daily Stated Amount of such Letter of Credit. Such
Fronting Fees shall be due and payable quarterly in arrears on the last Business
Day of each of March, June, September and December (for the three-month period
(or portion thereof) ended on such day) and on the date upon which the Total
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero.

 

(d)               The Borrower agrees to pay directly to each Letter of Credit
Issuer upon each renewal of, drawing under and/or amendment of a Letter of
Credit issued by such Letter of Credit Issuer such amount as such Letter of
Credit Issuer and the Borrower may agree upon for issuances or renewal or
drawings under or amendments of letters of credit issued by such Letter of
Credit Issuer.

 

(e)               The Borrower agrees to pay to the Administrative Agent, for
the benefit of the Administrative Agent, the fees for acting as administrative
agent in the amounts and on the dates previously agreed to in writing by the
Borrower and the Administrative Agent, as amended from time to time by agreement
between the Administrative Agent and the Borrower.

 

(f)                The Borrower agrees to pay on the Closing Date to the
Arrangers, for the benefit of the Arrangers, the fees in the amounts previously
agreed to in writing by the Borrower and the Arrangers.

 

51

 



 

4.2              Voluntary Reduction of Revolving Credit Commitments.

 

Upon at least two (2) Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
permanently terminate or reduce the Total Revolving Credit Commitment in whole
or in part; provided that (i) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders,
(ii) any partial reduction pursuant to this Section 4.2 shall be in the amount
of at least $1,000,000, (iii) after giving effect to any such partial reduction
of the Total Revolving Credit Commitment, the Total Revolving Credit Commitment
shall be at least $5,000,000 and (iv) after giving effect to such termination or
reduction and to any prepayments of the Revolving Credit Loans and Swingline
Loans made on the date thereof in accordance with this Agreement, the sum of (A)
the aggregate outstanding principal amount of the Revolving Credit Loans, (B)
the Letters of Credit Outstanding and (C) the aggregate outstanding principal
amount of Swingline Loans shall not exceed the Total Revolving Credit
Commitment.

 

4.3              Mandatory Termination of Commitments.

 

The Total Revolving Credit Commitment shall terminate at 2:00 p.m. (New York
time) on the Revolving Credit Maturity Date.

 

ARTICLE 5

PAYMENTS

 

5.1              Prepayments.

 

The Borrower shall have the right to prepay any Borrowing, without premium or
penalty, in whole or in part at any time and from time to time. Such prepayment
of Revolving Credit Loans and Swingline Loans shall be subject to the following
conditions: (a) the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) to be prepaid, which notice shall be given by the Borrower
no later than (i) in the case of any Revolving Credit Loan, 10:00 a.m. (New York
time) three (3) Business Days prior to the date of such prepayment and (ii) in
the case of any Swingline Loan, no later than 10:00 a.m. (New York time) on the
date of such prepayment, and, in each case, shall promptly be transmitted by the
Administrative Agent to each of the Lenders; (b) each partial prepayment of
Revolving Credit Loans shall be in an amount that is a multiple of $100,000 and
in an aggregate principal amount of at least $5,000,000; provided that no
partial prepayment of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount for LIBOR Loans; (c) each partial
prepayment of Swingline Loans shall be in an amount that is a multiple of
$100,000 or a whole multiple of $100,000 in excess thereof; (d) any such
prepayments shall be applied first to any outstanding Swingline Loans and second
to any Revolving Credit Loans; and (e) any prepayment of LIBOR Loans pursuant to
this Section 5.1 on any day other than the last day of a LIBOR Period applicable
thereto shall be subject to compliance by the Borrower with the applicable
provisions of Section 2.11; provided further that at the Borrower’s election in
connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Revolving Credit Loan of a Defaulting Lender. Each
prepayment of a Borrowing of Revolving Credit Loans shall be applied ratably to
the Revolving Credit Loans included in the prepaid Borrowing.

 



52

 

 

5.2              Method and Place of Payment.

 

(a)               Except as otherwise specifically provided herein, all payments
to be made by the Borrower under this Agreement shall be made, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for, as the
case may be, (i) the ratable account of all the Lenders holding Revolving Credit
Loans, (ii) the account of the Swingline Lender or (iii) the account of each
Letter of Credit Issuer, not later than 12:00 noon (New York time) on the date
when due. Such payments shall be made in immediately available funds at the
office of the Administrative Agent from time to time notified by the
Administrative Agent to the Borrower (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)), it being understood that written
or facsimile notice by the Borrower to the Administrative Agent to make a
payment from the funds in its account at an office of the Administrative Agent
shall constitute the making of such payment to the extent of such funds held in
such account. The Administrative Agent will thereafter cause to be distributed
on the same day (if payment was actually received by the Administrative Agent
prior to 2:00 p.m. (New York time) on such day, otherwise the next Business Day)
like funds relating to the payment of principal or interest or Fees ratably to
the Lenders entitled thereto. A payment shall be deemed to have been made by the
Administrative Agent on the date on which it is required to be made under this
Agreement if the Administrative Agent has, on or before such date, taken steps
to make such payment in accordance with the regulations or operating procedures
of the clearing or settlement system used by the Administrative Agent in order
to make such payment.

 

(b)               Any payments under this Agreement that are made later than
2:00 p.m. (New York time) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

 

5.3              Net Payments.

 

(a)               (i) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any current or future income or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
(A) any net income taxes, franchise taxes (imposed in lieu of net income taxes)
and branch profits taxes imposed on the Administrative Agent or any Lender, (B)
any such taxes attributable to the failure of the Administrative Agent or any
Lender to comply with Section 5.3(c), (C) any such taxes imposed on the
Administrative Agent or any Lender as a result of a current or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement) and
(D) U.S. federal withholding taxes imposed on amounts payable to or for the
account of a Lender at the time such Lender becomes a party to this Agreement
(other than pursuant to an assignment request by the Borrower under Section
12.7) or designates a new lending office, except to the extent that such Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office or assignment, to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to this Section 5.3(a), (“Taxes”)
except to the extent that such deduction or withholding is required by any
applicable law, as modified by the administrative practice of any relevant
Governmental Authority then in effect.

 



53

 

 

(ii)       Subject to Section 5.3(b), if any such Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the Borrower shall:

 

(A)             promptly notify the Administrative Agent of such requirement;

 

(B)             promptly pay to the relevant Governmental Authority when due the
full amount required to be deducted or withheld (including the full amount of
Taxes required to be deducted or withheld from any additional amount paid by the
Borrower to the Administrative Agent or such Lender under this Section 5.3(a));

 

(C)             as promptly as possible thereafter, forward to the
Administrative Agent an official receipt (or a certified copy), or other
documentation reasonably acceptable to the Administrative Agent, evidencing such
payment to such Governmental Authority; and

 

(D)             pay to the Administrative Agent or such Lender, in addition to
the payment to which the Administrative Agent or such Lender is otherwise
entitled under this Agreement, such additional amount as is necessary to ensure
that the net amount actually received by the Administrative Agent or such
Lender, after deduction or withholding for any such Taxes, will equal the full
amount the Administrative Agent or such Lender would have received had no such
deduction or withholding been required.

 

   (iii)        If the Borrower fails to pay to the relevant Governmental
Authority when due any Taxes that it was required to deduct or withhold under
this Section 5.3(a) in respect of any payment to or for the benefit of the
Administrative Agent or any Lender under this Agreement or fails to furnish the
Administrative Agent with the documentation referred to in Section 5.3(a)(ii)(C)
when required to do so, the Borrower shall forthwith on demand fully indemnify
the Administrative Agent or such Lender for any incremental taxes, interest,
costs or penalties that may become payable by the Administrative Agent or such
Lender as a result of such failure.

 

   (iv)       The Borrower’s obligations under this Section 5.3(a) shall survive
the termination of this Agreement and the payment of all amounts payable
hereunder.

 



54

 

 

(b)               Notwithstanding Section 5.3(a), the Borrower shall not be
required to indemnify or pay any additional amounts in respect of withholding
tax applicable to any amount payable under this Agreement pursuant to Section
5.3(a) above to any Non-U.S. Lender, except if any such Revolving Credit Loans
were assigned, participated or transferred to such Non-U.S. Lender at the
request or with the consent of the Borrower or were assigned, participated or
transferred to such Non-U.S. Lender following the occurrence of and during the
continuance of an Event of Default pursuant to Section 10.1 or 10.5. The
Borrower shall not be required to indemnify or pay any additional amounts in
respect of any taxes imposed under FATCA.

 

(c)               Any Lender that is entitled to an exemption from or reduction
of Tax with respect to payments made under this Agreement shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.3(c)(i) and (c)(ii) below) shall not be required if in
the Person’s reasonable judgment such completion, execution or submission would
subject such Person to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Person. Without
limiting the generality of the foregoing:

 

    (i)        The Administrative Agent and each Lender that is a “United States
person,” as defined under Section 7701(a)(30) of the Code, shall deliver to the
Borrower and, as the case may be, the Administrative Agent on or prior to the
date on which such Person becomes a party under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of Internal Revenue Service Form W-9
certifying that such Person is exempt from U.S. federal backup withholding tax;

 

    (ii)        Each Non-U.S. Lender shall:

 

(A)            deliver to the Borrower and the Administrative Agent two copies
of either (x) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable, (together with a certificate representing
that such Non-U.S. Lender is not a bank for purposes of Section 881(c) of the
Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code)), or (y) Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, or W-8ECI, in each case properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by the Borrower under this Agreement;

 



55

 

 

(B)             to the extent such Non-U.S. Lender is not the beneficial owner,
deliver executed originals of Internal Revenue Service Form W-8IMY, accompanied
by Internal Revenue Service Form W-8ECI, W-8BEN or W-8BEN-E, as applicable, W-9,
a certificate described in clause (A), and/or other certification documents from
each beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
the certificate described in clause (A) on behalf of each such direct and
indirect partner;

 

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and, as the case may be, the Administrative Agent in writing of its
legal inability to do so. Each Person that shall become a Participant pursuant
to Section 12.6 or a Lender pursuant to Section 12.6 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.3(c), provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

 

(d)               If the Borrower determines in good faith that a reasonable
basis exists for contesting any Taxes for which indemnification has been
demanded hereunder, the relevant Lender or the Administrative Agent, as
applicable, shall cooperate with the Borrower in challenging such Taxes at the
Borrower’s expense if so requested by the Borrower. If any Lender or the
Administrative Agent, as applicable, receives a refund of, or credit for, a Tax
for which a payment has been made by the Borrower pursuant to this Agreement,
which refund or credit in the good faith judgment of such Lender or the
Administrative Agent, as the case may be, is attributable to such payment made
by the Borrower, then the Lender or the Administrative Agent, as the case may
be, shall reimburse the Borrower for such amount as the Lender or the
Administrative Agent, as the case may be, determines to be the proportion of the
refund or credit as will leave it, after such reimbursement, in no better or
worse position than it would have been in if the payment had not been required.
A Lender or Administrative Agent shall claim any refund or credit that it
determines is available to it, unless it concludes in its reasonable discretion
that it would be adversely affected by making such a claim. Neither such Lender
nor the Administrative Agent shall be obliged to disclose any information
regarding its tax affairs or computations to the Borrower in connection with
this paragraph (d) or any other provision of this Section 5.3.

 

(e)               Each Lender shall severally indemnify the Administrative Agent
for any taxes (but, in the case of any Taxes or Other Taxes, only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Taxes or Other Taxes and without limiting the obligation of the Borrower to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with this Agreement and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 5.3(e) shall be paid within ten (10) days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

 



56

 

 

(f)                If a payment made to a Lender under this Agreement or any
related loan document would be subject to U.S. federal withholding tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(g)               Each party’s obligations under this Section 5.3 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under this Agreement or any related loan document.

 

5.4              Computations of Interest and Fees.

 

(a)               All interest and fees hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the ABR at
times when the ABR is based on the prime rate of the Administrative Agent shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable ABR or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(b)               All interest payments to be made under this Agreement shall be
paid without allowance or deduction for deemed re-investment or otherwise, both
before and after maturity and before and after default and/or judgment, if any,
until payment of the amount on which such interest is accruing, and interest
will accrue on overdue interest, if any.

 

(c)               The amount of costs and expenses required to be paid or
reimbursed by the Borrower pursuant to Section 12.5 or any other provision of
this Agreement shall bear interest until paid, as well after as before demand,
default, maturity and judgment, at the highest rate provided for in Section
2.8(d).

 

(d)               If interest is not paid on the indebtedness of the Borrower to
the Lenders hereunder, or any part thereof, as and when interest is due and
payable hereunder, unpaid interest shall bear interest until paid, as well after
as before demand, default, maturity and judgment, at the rates provided for in
Section 2.8(d).

 



57

 

 

ARTICLE 6
CONDITIONS PRECEDENT

 

6.1              Conditions Precedent to Initial Effectiveness.

 

The obligation of each Lender to make any Revolving Credit Loan requested to be
made by it on any date and the obligations of each Letter of Credit Issuer to
issue, extend or increase Letters of Credit shall become effective on the date
on which each of the following conditions are satisfied:

 

    (a)       Credit Agreement. The Administrative Agent shall have received
this Agreement, executed and delivered by a duly authorized officer of each of
the parties hereto.

 

   (b)        Closing Date Certificate. The Administrative Agent shall have
received a certificate of the sole member of the sole member of the Borrower,
dated the Closing Date, substantially in the form of Exhibit D, with appropriate
insertions, executed by the President or any Vice President and the Secretary or
any Assistant Secretary of the sole member of the sole member of the Borrower
(the “Closing Date Certificate”).

 

    (c)       Proceedings of the Borrower. The Administrative Agent shall have
received a copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower (or a duly
authorized committee thereof) authorizing (a) the execution, delivery and
performance of this Agreement (and any agreements relating thereto) and (b) the
extensions of credit contemplated hereunder.

 

    (d)        Organic Documents. The Administrative Agent shall have received
(i) true and complete copies of the articles of organization and operating
agreement of the Borrower, (ii) a certificate of good standing with respect to
the Borrower issued by its jurisdiction of incorporation or organization and
(iii) to the extent reasonably requested in writing by any of the Lenders, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act, at least two Business Days prior to the
Closing Date.

 

   (e)         Fees. The Administrative Agent, the Arrangers and the Lenders
shall have received all fees and other amounts due and payable on or prior to
the Closing Date, including the fees referred to in Section 4.1(e) to be
received on the Closing Date.

 

    (f)        Existing and Successor Credit Agreements. The Administrative
Agent shall have received reasonably satisfactory evidence that (i) the Existing
Credit Agreement, the ITC Midwest Existing Revolving Credit Agreement, the METC
Existing Revolving Credit Agreement, the ITCTransmission Existing Revolving
Credit Agreement and the ITC Holdings Existing Revolving Credit Agreement shall
be simultaneously terminated and all outstanding commitments shall have been
terminated, all loans and other amounts due and payable thereunder shall have
been paid in full and all letters of credit issued and outstanding thereunder
shall have been terminated, replaced or continued under this Agreement and
(ii) the ITC Midwest Revolving Credit Agreement, the METC Revolving Credit
Agreement, the ITCTransmission Revolving Credit Agreement and the ITC Holdings
Revolving Credit Agreement shall be effective prior to or substantially
concurrently with the effectiveness of this Agreement.

 



58

 

 

    (g)       Legal Opinions. The Administrative Agent shall have received in
form and substance reasonably satisfactory to it the executed legal opinions of
(i) counsel to the Borrower with respect to the execution and delivery of this
Agreement by the Borrower, the validity, binding effect, legality and
enforceability of this Agreement, compliance with certain applicable law and
such other matters as the Administrative Agent may reasonably request in form
and substance satisfactory to the Administrative Agent and (ii) special Michigan
counsel to the Borrower with respect to the status and capacity of the Borrower,
the due authorization of this Agreement, compliance with the Organic Documents
of the Borrower and with certain applicable law and such other matters as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

    (h)       Governmental Approvals. The Administrative Agent shall have
received evidence that all governmental approvals necessary in connection with
the transactions contemplated hereby (including, without limitation, approval
from the United States of America Federal Energy Regulatory Commission of the
application pursuant to section 204 of the Federal Power Act) shall have been
obtained and are in full force and effect.

 

    (i)         Financial Statements and Projections. The Lenders shall have
received (i) satisfactory audited consolidated financial statements of the
Borrower for the fiscal years ended December 31, 2015 and December 31, 2016,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for the fiscal quarters ending March 31, 2017 and June 30, 2017 and
(iii) satisfactory financial statement projections through and including the
Borrower’s 2022 fiscal year (the “Projections”).

 

6.2              Conditions Precedent to All Credit Events.

 

The obligation of each Lender to make any Revolving Credit Loan or Swingline
Loan requested to be made by it on any date (including its initial Revolving
Credit Loans) and the obligation of each Letter of Credit Issuer to issue,
extend or increase Letters of Credit on any date is subject to the satisfaction
of the following conditions precedent:

 

     (a)       No Default; Representations and Warranties True and Correct. At
the time of each Credit Event and also after giving effect thereto (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties made by the Borrower contained herein (other than, except in the case
of the initial Credit Event, Sections 7.4 and 7.15 hereof) shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 



59

 

 

    (b)       Notice of Borrowing; Letter of Credit Request. Prior to the making
of each Revolving Credit Loan and Swingline Loan, the Administrative Agent shall
have received a Notice of Borrowing (whether in writing or by telephone) meeting
the requirements of Section 2.3. Prior to the issuance of each Letter of Credit,
the Administrative Agent and the applicable Letter of Credit Issuer shall have
received a Letter of Credit Request meeting the requirements of Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all the
applicable conditions specified above exist as of that time.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Revolving Credit Loans and Swingline Loans (and participate therein) and issue
or participate in Letters of Credit as provided for herein, the Borrower (as to
itself and each of its Subsidiaries) makes the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Revolving Credit
Loans and Swingline Loans and the issuance of Letters of Credit.

 

7.1              Organizational Status.

 

The Borrower is validly organized and existing and in good standing under the
laws of the state or jurisdiction of its incorporation or organization, is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the nature of its business requires such qualification
(except where the failure to be so qualified would not reasonably be expected to
result in a Material Adverse Effect), and has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its obligations under this Agreement, to own and hold under lease
its property and to conduct its business substantially as currently conducted by
it.

 

7.2              Capacity, Power and Authority.

 

The Borrower has the capacity, power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and has taken all necessary
action, partnership, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement. The Borrower has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

 



60

 

 

7.3              No Violation.

 

Neither the execution, delivery nor performance by the Borrower of this
Agreement nor compliance with the terms and provisions thereof and the other
transactions contemplated therein will (a) contravene any applicable provision
of any material law, statute, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Borrower or any of
its Subsidiaries pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which the Borrower or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the Borrower’s Organic Documents.

 

7.4              Litigation.

 

Except as set forth on Schedule II, there are no actions, suits or proceedings
pending or, to the knowledge of the Borrower or any of its Subsidiaries (after
due internal inquiry), threatened with respect to the Business, the Borrower or
any of its Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.

 

7.5              Governmental Approvals.

 

No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and are in full force and effect) is required to authorize or
is required in connection with (a) the execution, delivery and performance of
this Agreement or (b) the legality, validity, binding effect or enforceability
of this Agreement.

 

7.6              True and Complete Disclosure.

 

To the knowledge of the Borrower, after due inquiry:

 

    (a)       All written factual information and data (taken as a whole)
heretofore or contemporaneously furnished (other than any projections and pro
forma financial information and information of a general industry nature), by or
on behalf of the Borrower or any of its Subsidiaries or any of their respective
authorized consultants, agents or representatives in writing to the
Administrative Agent and/or any Lender on or before the Closing Date (including
all information contained in this Agreement) for purposes of or in connection
with this Agreement or any transaction contemplated herein was true and complete
in all material respects on the date as of which such information or data is
dated or certified and did not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading at such time in
light of the circumstances under which such statements were made.

 

    (b)       The Projections were prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made, it being recognized
by the Administrative Agent and the Lenders that such projections are not to be
viewed as facts, that whether such projections will be achieved will depend on
future events, some of which are not within the Borrower’s control, and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such variances can be significant.

 



61

 

 

7.7              Financial Condition; Financial Statements.

 

The Borrower has heretofore furnished to the Lenders (i) the financial
statements with respect to the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2016, (ii) unaudited interim consolidated financial
statements of the Borrower for the fiscal quarters ending March 31, 2017 and
June 30, 2017 and (iii) the Projections. The financial statements referred to in
the immediately preceding sentence present fairly in all material respects the
consolidated financial position of the Borrower and its Subsidiaries at the
respective dates of said statements and the results of operations for the
respective periods covered thereby, subject, in the case of quarterly financial
statements, to changes resulting from audit and normal year-end adjustments and
other adjustments (consisting of normal recurring adjustments) necessary for a
fair statement of the results for the interim period. All such financial
statements have been prepared in accordance with GAAP consistently applied,
except to the extent provided in the notes to said financial statements. All
balance sheets, all statements of income and of cash flow and all other
financial information of each of the Borrower and its Subsidiaries furnished
pursuant to Section 8.1 have been and will for periods following the Closing
Date be prepared in accordance with GAAP consistently applied, and do or will
present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods covered thereby, subject, in the case of quarterly financial statements
to changes resulting from audit and normal year-end adjustments and other
adjustments (consisting of normal recurring adjustments) necessary for a fair
statement of the results for the interim period.

 

7.8              Tax Returns and Payments.

 

Each of the Borrower and each of its Subsidiaries has filed all federal income
tax and all other material tax returns, domestic and foreign, required to be
filed by it and except as would not reasonably be expected to have a Material
Adverse Effect, has paid all taxes and assessments payable by it that have
become due, other than those not yet delinquent or contested in good faith and,
except as would not reasonably be expected to have a Material Adverse
Effect, the Borrower and each of its Subsidiaries have paid, or have provided
adequate reserves (in the good faith judgment of the management of the Borrower)
in accordance with GAAP for the payment of, all income taxes applicable for all
prior fiscal years and for the current fiscal year to the Closing Date.

 

7.9              Environmental Matters.

 

Except as set forth in Schedule III:

 

    (a)       Other than instances of noncompliance that would not reasonably be
expected to have a Material Adverse Effect: (i) the Borrower and each of its
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which the Borrower and each of its Subsidiaries are currently doing business
(including having obtained all material permits required under Environmental
Laws) and (ii) the Borrower will comply and cause each of its Subsidiaries to
comply with all such Environmental Laws (including all permits required under
Environmental Laws); and

 



62

 

 

    (b)       Neither the Borrower nor any of its Subsidiaries has treated,
stored, transported or disposed of Hazardous Materials at or from any currently
or formerly owned Real Estate or facility relating to its business in a manner
that would reasonably be expected to have a Material Adverse Effect.

 

7.10            Properties.

 

The Borrower and each of its Subsidiaries has good title to or a leasehold or
easement interest in all of its properties that are necessary for the operation
of its respective business as currently conducted and as proposed to be
conducted, free and clear in each case of all Liens (other than any Liens
permitted by this Agreement) except where the failure to have such good title
would not reasonably be expected to have a Material Adverse Effect.

 

7.11            Pension and Welfare Plans.

 

During the twelve-consecutive-month period prior to the Closing Date and prior
to the date of any Credit Event hereunder, except as would not reasonably be
expected to have a Material Adverse Effect, (a) no steps have been taken to
terminate any Pension Plan, (b) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
303(k) of ERISA, (c) no condition exists or event or transaction has occurred
with respect to any Pension Plan which might result in the incurrence by the
Borrower or any member of the Controlled Group of any liability (other than any
liability that relates to the accrual of benefits), fine or penalty and (d)
except as disclosed in Schedule IV, neither the Borrower nor any member of the
Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

 

7.12            Regulations U and X.

 

Neither the making of any Revolving Credit Loan hereunder nor the use of the
proceeds thereof will violate the provisions of F.R.S. Board Regulation U or
Regulation X.

 

7.13            Investment Company Act.

 

Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

7.14            Sanctions Laws and Regulations.

 

    (a)       The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions. The Borrower, its Subsidiaries and, to the knowledge of
the Borrower, their respective officers, employees and directors, are in
compliance with (i) Anti-Corruption Laws, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect, and
(ii) applicable Sanctions in all material respects.

 



63

 

 

    (b)       None of (i) the Borrower, any Subsidiary or to the knowledge of
the Borrower or such Subsidiary any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.

 

    (c)        No Borrowing or Letter of Credit has been or is intended to be
used (i) for the purpose of violating any Anti-Corruption Laws or (ii) in
violation of any Sanctions.

 

7.15            No Material Adverse Change.

 

There has been no material adverse change in the business, assets, operations,
property or financial condition of the Borrower and its Subsidiaries taken as a
whole since December 31, 2018.

 

7.16            EEA Financial Institutions.

 

The Borrower is not an EEA Financial Institution.

 

7.17            Deemed Repetition of Representations and Warranties.

 

The representations and warranties set out in Sections 7.1, 7.2, 7.3 and 7.5 to
7.14 and 7.16 inclusive (and solely in the case of the initial Credit Event,
Sections 7.4 and 7.15) will be deemed to be repeated by the Borrower as of the
date of each request for a new Credit Event, by the Borrower (but not the
conversion or continuation of a Borrowing) and as of the date on which a
Successor Borrower assumes all of the obligations of the Borrower under this
Agreement pursuant to Section 9.2(a) (but after giving effect to such
assumption), except to the extent that on or prior to such date (a) the Borrower
has advised the Administrative Agent in writing of a variation in any such
representation or warranty, and (b) the Required Lenders have approved such
variation, and except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date.

 



64

 

 

ARTICLE 8
AFFIRMATIVE COVENANTS

 

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Revolving Credit Maturity Date:

 

8.1               Information Covenants.

 

The Borrower will furnish to each Lender and the Administrative Agent:

 

    (a)        Annual Financial Statements. As soon as available and in any
event on or before the date that is 90 days after the end of each fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2017, the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related consolidated statement of operations and cash
flows for such fiscal year prepared in accordance with GAAP consistently
applied, setting forth comparative consolidated figures for the preceding fiscal
year, and audited by an independent auditing firm of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of the Borrower or any of its Subsidiaries as a going concern,
together in any event with a no-default letter from such auditing firm stating
that in the course of its regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, as established by the Auditing Standards Board (United
States) and with auditing standards of the Public Company Accounting Oversight
Board (United States), such auditing firm has obtained no knowledge of any
Default or Event of Default relating to Section 9.3 that has occurred and is
continuing or, if in the opinion of such auditing firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof.

 

    (b)       Quarterly Financial Statements. As soon as available and in any
event on or before the date that is 45 days after the end of each of the first
three fiscal quarters in each fiscal year of the Borrower, commencing with the
fiscal quarter ending September 30, 2017, the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related consolidated statement of operations for such fiscal quarter and for the
elapsed portion of the fiscal year ended with the last day of such fiscal
quarter, and the related consolidated statement of cash flows and for the
elapsed portion of the fiscal year ended with the last day of such fiscal
quarter, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year, and prepared in accordance
with GAAP consistently applied, all of which shall be certified by an Authorized
Officer of the Borrower, subject to changes resulting from audit and normal
year-end adjustments and other adjustments (consisting of normal recurring
adjustments) necessary for a fair statement of the results for the interim
period.

 

    (c)        Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 8.1(a) and (b), a certificate of
an Authorized Officer of the Borrower in substantially the form of Exhibit E (a
“Compliance Certificate”) to the effect that no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall be in form and detail satisfactory
to the Administrative Agent, acting reasonably, and setting forth the
calculations required to establish whether the Borrower was in compliance with
the provisions of Section 9.3 as at the end of such fiscal year or period, as
the case may be.

 

    (d)       Notice of Default or Litigation. Promptly after an Authorized
Officer of the Borrower or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending or threatened against the
Borrower or any of its Subsidiaries that would reasonably be expected to result
in a Material Adverse Effect.

 



65

 

 

    (e)       Environmental Matters. Promptly after an Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge or notice of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect, notice of:

 

(i)               Any pending or threatened Environmental Claim against the
Borrower or any of its Subsidiaries or any Real Estate (as defined below);

 

(ii)             Any condition or occurrence that (x) results in non-compliance
by the Borrower or any of its Subsidiaries with any applicable Environmental Law
or (y) would reasonably be anticipated to form the basis of an Environmental
Claim against the Borrower or any of its Subsidiaries or any Real Estate;

 

(iii)            Any condition or occurrence on any Real Estate that would
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and

 

(iv)            The taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto. The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the Borrower or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 

   (f)         Pension Plans. Promptly after an Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof where the
liability, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect, notice of and copies of all documentation
relating to (i) the institution of any steps by any Person to terminate any
Pension Plan, (ii) the failure to make a required contribution to any Pension
Plan if such failure is sufficient to give rise to a Lien under Section 303(k)
of ERISA, (iii) the taking of any action with respect to a Pension Plan which
could result in the requirement that the Borrower or any of its Subsidiaries
furnish a bond or other security to such Pension Plan, or (iv) the occurrence of
any event with respect to any Pension Plan which could result in the incurrence
by the Borrower or any of its Subsidiaries of any material liability, fine or
penalty.

 



66

 

 

    (g)       Other Information. Promptly upon filing thereof, copies of any
filings or registration statements with, and reports to, any Governmental
Authority in any relevant jurisdiction by the Borrower or any of its
Subsidiaries pursuant to applicable securities laws (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Lenders), exhibits to any
registration statement) and copies of all financial statements, proxy
statements, notices and reports that the Borrower or any of its Subsidiaries
shall send to the holders of any publicly issued securities of the Borrower
and/or any of its Subsidiaries in their capacity as such holders (in each case
to the extent not theretofore delivered to the Lenders pursuant to this
Agreement or filed with the Securities and Exchange Commission and publicly
available on either EDGAR or ITC Holdings’ website at
http://investor.itc-holdings.com/sec.cfm; provided, that if requested by any
Lender, the Borrower shall promptly deliver a copy of such filing to such
requesting Lender) and, with reasonable promptness, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender may reasonably request in writing from time to time
(including promptly upon the reasonable request of the Administrative Agent or
any Lender, providing to the Administrative Agent or directly to such Lender, as
the case may be, any information or documentation reasonably requested by it for
purposes of complying with the Beneficial Ownership Regulation).

 

8.2               Books, Record and Inspections.

 

The Borrower will, and will cause each of its Subsidiaries, upon reasonably
prior notice to the Borrower but not more than once in any fiscal year of the
Borrower unless an Event of Default is continuing, to, (i) permit officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect any of the properties or assets of the Borrower and its
Subsidiaries in whomever’s possession to the extent that it is within the
Borrower’s or its Subsidiaries’ control to permit such inspection, and to
examine the books of account of the Borrower and any such Subsidiaries and
discuss the affairs, finances and accounts of the Borrower and of any such
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants, and (ii) permit officers and designated representatives
of Lenders to view copies of contracts of the Borrower and its Subsidiaries
(subject to reasonable confidentiality arrangements established by the
Borrower), all at such reasonable times during normal business hours and
intervals and to such reasonable extent as the Administrative Agent, the
Required Lenders or the Lenders, as the case may be, may desire.

 

8.3              Maintenance of Insurance.

 

The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

8.4              Payment of Taxes.

 

In each case except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its capital, income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful tax or
similar claims; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of the management of the Borrower)
with respect thereto in accordance with GAAP.

 



67

 

 

8.5              Organizational Existence.

 

The Borrower will do, and will cause each of its Subsidiaries to do, or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence and its corporate or other organizational rights and authority, except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect; provided that, in any case, (a) the Borrower and its
Subsidiaries may consummate any transaction permitted under Section 9.2, (b) any
Subsidiary of the Borrower may merge with and into any other Subsidiary of the
Borrower and (c) except to the extent as would reasonably be expected to have a
Material Adverse Effect, any Subsidiary of the Borrower may enter into any
merger or consolidation for the purpose of changing its organizational form from
a corporation to a limited liability company or from a limited liability company
to a corporation.

 

8.6               Compliance with Statutes, Obligations, etc.

 

The Borrower will, and will cause each of its Subsidiaries to, comply with all
applicable laws, rules, regulations and orders (including Environmental Laws and
Anti-Corruption Laws) to which it may be subject, except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

8.7              Good Repair.

 

The Borrower will, and will cause each of its Subsidiaries to, ensure that its
properties and equipment used or useful in its business in whomever’s possession
they may be to the extent that it is within the Borrower’s or its Subsidiaries’
control to cause the same, are kept in good repair, working order and condition,
normal wear and tear excepted, and that from time to time there are made in such
properties and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so would
not be reasonably expected to have a Material Adverse Effect.

 

8.8              [Reserved].

 

8.9              End of Fiscal Years; Fiscal Quarters.

 

The Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to be comprised of twelve calendar
months ending on December 31 of each year and (b) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 



68

 

 

8.10            Use of Proceeds.

 

The Borrower will use the Letters of Credit and the proceeds of all the
Revolving Credit Loans only for the purposes set forth in Section 2.1(b). The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers and employees shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) in any
manner that would result in the violation of any Sanctions, for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

8.11            Changes in Business.

 

From the Closing Date, the Borrower and its Subsidiaries taken as a whole will
not fundamentally and substantively alter the character of their business taken
as a whole from the business conducted by the Borrower and its Subsidiaries
taken as a whole on the Closing Date and other business activities incidental or
related to any of the foregoing (the “Business”).

 

ARTICLE 9
NEGATIVE COVENANTS

 

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter until the
Revolving Credit Maturity Date:

 

9.1              Limitation on Liens.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, except:

 

    (a)        Permitted Liens;

 

    (b)       Liens securing indebtedness incurred within 180 days of the
acquisition, construction or improvement of fixed or capital assets to finance
the acquisition, construction or improvement of such fixed or capital assets;

 

    (c)        Liens existing on the Closing Date and as set out on Schedule V;

 



69

 

 

    (d)        Liens existing on the assets or Capital Stock of any Person that
becomes a Subsidiary, or existing on assets acquired; provided that such Liens
attach at all times only to the same assets that such Liens attached to and
secure only the same Indebtedness that such Liens secured, immediately prior to
such acquisition;

 

    (e)        Liens in favor of the Borrower or any Subsidiary;

 

    (f)         Liens placed upon the Capital Stock or assets of any Subsidiary
acquired to secure Indebtedness of the Borrower or any Subsidiary incurred in
connection with such acquisition and (ii) Liens placed upon the assets of such
Subsidiary acquired pursuant to an acquisition to secure a guarantee by such
Subsidiary of any such Indebtedness of the Borrower or any Subsidiary;

 

    (g)       any Lien securing Indebtedness for the payment, prepayment or
redemption of which there shall have been irrevocably deposited in trust with
the trustee or other holder of such Lien moneys and/or investment securities
which (together with the interest reasonably expected to be earned from the
investment and reinvestment in investment securities of the moneys and/or the
principal of and interest on the investment securities so deposited) shall be
sufficient for such purpose; provided, however, that if such Indebtedness is to
be redeemed or otherwise prepaid prior to the stated maturity thereof, any
notice requisite to such redemption or prepayment shall have been given in
accordance with the instrument creating such Lien or irrevocable instructions to
give such notice shall have been given to such trustee or other holder;

 

    (h)       Liens in favor of the United States of America or any State
thereof, or any department, agency or instrumentality or political subdivision
of the United States of America or any State thereof or political entity
affiliated therewith, to secure partial, progress, advance or other payments, or
other obligations, pursuant to any contract or statute to secure any
Indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring, constructing or improving property subject to such Liens
(including Liens incurred in connection with pollution control, industrial
revenue or similar financings);

 

    (i)         Liens on any property created, assumed or otherwise brought into
existence in contemplation of the sale or other disposition of the underlying
property, whether directly or indirectly, by way of share disposition or
otherwise; provided that 180 days from the creation of such Liens the Borrower
or the relevant Subsidiary shall have disposed of such property and any
Indebtedness secured by such Liens shall be without recourse to the Borrower or
any Subsidiary;

 

    (j)         rights of other Persons to take minerals, timber, gas, water or
other products produced by the Borrower or by other Persons on the property of
the Borrower;

 

    (k)        Liens created by or resulting from any litigation or other
proceeding which is being contested in good faith by appropriate proceedings,
including Liens arising out of judgments or awards against the Borrower or any
Subsidiary with respect to which the Borrower or such Subsidiary is in good
faith prosecuting an appeal or proceedings for review; or Liens that the
Borrower or any Subsidiary incurs for the purpose of obtaining a stay or
discharge in the course of any litigation or other proceeding to which the
Borrower or such Subsidiary is a party;

 



70

 

 

    (l)         Liens which have been bonded for the full amount in dispute;

 

   (m)        the replacement, extension or renewal of any Lien permitted by
clauses (b), (c), (d) or (f) above upon or in the same assets theretofore
subject to such Lien or the replacement, extension or renewal (without increase
in the amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of the Indebtedness secured thereby;

 

    (n)       Liens (i) on assets of the Borrower (of the same type as
constitute collateral under the ITC Great Plains First Mortgage Indenture on the
date hereof) to secure Indebtedness of the Borrower under the ITC Great Plains
First Mortgage Indenture, including, without limitation, any notes issued
thereunder, and (ii) on assets of any other Subsidiary (of the same type that
constitute collateral under the ITC Great Plains First Mortgage Indenture on the
date hereof) to secure Indebtedness of any Subsidiary under any similar mortgage
bond indenture, including, without limitation, any notes issued thereunder;

 

    (o)       additional Liens so long as the aggregate outstanding principal
amount of the obligations so secured (including the imputed principal amount of
any Capitalized Lease Obligations) for the Borrower and its Subsidiaries does
not exceed $50,000,000 in the aggregate; and

 

    (p)       Liens securing Non-Recourse Indebtedness on assets of the relevant
Non-Recourse Holding Subsidiary, Non-Recourse Subsidiary or any Related
Subsidiary.

 

9.2               Limitation on Fundamental Changes.

 

The Borrower will not enter into any merger or consolidation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or convey,
sell, lease, assign, transfer or otherwise dispose of, all or substantially all
its business units, assets or other properties, except that:

 

    (a)        any Subsidiary of the Borrower or any other Person may be merged
or consolidated (including by way of liquidation or winding up) with or into the
Borrower; provided that (i) either (x) the Borrower shall be the continuing or
surviving entity or (y) the debt rating of the Person (if other than the
Borrower) who is the continuing or surviving entity (the Borrower or Person, as
the case may be, being herein referred to as the “Successor Borrower”) shall
after giving effect to such merger or consolidation be BBB- or higher from S&P
or Baa3 or higher from Moody’s (provided that in no event shall such Successor
Borrower have a debt rating of BB or lower from S&P or Ba2 or lower from
Moody’s), as determined pursuant to the definition of “Applicable Margin”, (ii)
the Successor Borrower shall be an entity organized or existing under the laws
of the United States or any State thereof, (iii) the Successor Borrower shall
expressly assume all the obligations of the Borrower under this Agreement
pursuant to a supplement hereto in form and substance reasonably satisfactory to
the Administrative Agent, (iv) no Default or Event of Default is then existing
and no Default or Event of Default would result from the consummation of such
merger or consolidation, (v) the Borrower shall be in compliance, on a pro forma
basis after giving effect to such merger or consolidation, with the covenant set
forth in Section 9.3 as such covenant is recomputed as at the last day of the
most recently ended fiscal quarter under each such Section as if such merger or
consolidation had occurred on the last day of such fiscal quarter, and (vi) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, certifying the compliance referred to in clause (v) above and stating
that such merger or consolidation and such supplement to this Agreement comply
with this Agreement and a legal opinion (in form and substance reasonably
satisfactory to the Administrative Agent) with respect to this Agreement to be
delivered, if any, pursuant to clause (iii) above; provided further that if the
foregoing are satisfied, such Successor Borrower (if other than the Borrower)
will succeed to, and be substituted for, the Borrower under this Agreement; and

 



71

 

 

    (b)       the Borrower may enter into any merger or consolidation for the
purpose of changing its organizational form from a corporation to a limited
liability company or from a limited liability company to a corporation; provided
that such change has no adverse affect on the rights of the Finance Parties.

 

9.3              Debt to Capitalization Ratio.

 

The Borrower will not permit the Debt to Capitalization Ratio of the Borrower to
be greater than 65% as of the last day of each fiscal quarter.

 

ARTICLE 10
EVENTS OF DEFAULT

 

Each of the following specified events or occurrences described in Sections 10.1
through 10.9 below shall constitute an “Event of Default”:

 

10.1            Payments.

 

The Borrower shall (a) default in the payment when due of any principal of the
Revolving Credit Loans or Swingline Loans or (b) default, and such default shall
continue for five or more days, in the payment when due of any interest on the
Revolving Credit Loans or Swingline Loans or any Fees or any Unpaid Drawings or
of any other amounts owing hereunder.

 

10.2            Representations, etc.

 

Any representation, warranty or statement made or deemed made by the Borrower
herein or any certificate delivered or required to be delivered pursuant hereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

 

72

 



 

10.3           Covenants.

 

The Borrower shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 8.1(d), Section 8.5 (solely
with respect to the Borrower), Section 8.10 or Article 9, or (ii) default in the
due performance or observance by it of any term, covenant or agreement (other
than those referred to in Section 10.1 or 10.2 or clause (i) of this Section
10.3) contained in this Agreement and such default shall continue unremedied for
a period of at least 30 days after the receipt of written notice by the Borrower
from the Administrative Agent or the Required Lenders.

 

10.4           Default Under Other Agreements.

 

(a)               The Borrower or any of its Subsidiaries shall (i) default in
any payment with respect to any Indebtedness, in excess of $50,000,000 in the
aggregate, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or

 

(b)              without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment, prior to the stated maturity thereof.

 

10.5           Bankruptcy, etc.

 

The Borrower or any Subsidiary shall commence a voluntary case concerning itself
under the Bankruptcy Code as now or hereafter in effect, or any successor
thereto or any similar legislation in any other applicable jurisdiction
(collectively, the “Bankruptcy Code”); or an involuntary case is commenced
against the Borrower or any Subsidiary and the petition or application is not
contested within 10 days after commencement of the case; or an involuntary case
is commenced against the Borrower or any Subsidiary and the petition or
application is not dismissed within 45 days after commencement of the case; or a
receiver, trustee, liquidator, custodian or similar official is appointed for,
or takes charge of, all or substantially all of the property of the Borrower or
any Subsidiary or the Borrower or any Subsidiary commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Borrower or any Subsidiary
itself; or there is commenced against the Borrower or any Subsidiary any such
proceeding that remains undismissed for a period of 45 days; or the Borrower or
any Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any Subsidiary makes a general assignment for the benefit of creditors, files
under the Bankruptcy Act or takes a similar action under the Bankruptcy Act; or
any corporate or similar action is taken by the Borrower or any Subsidiary for
the purpose of effecting any of the foregoing; or the Borrower or any Subsidiary
is unable to pay its debts as they fall due, or makes a general assignment for
the benefit of or a composition with its creditors generally; or the Borrower or
any Subsidiary takes any corporate or similar action or other steps are taken or
legal proceedings are started for its winding-up, dissolution, administration or
insolvent re-organization or for the appointment of a liquidator, administrator
or administrative receiver of it.

 



73

 

 

10.6            [Reserved].

 

10.7            Judgments.

 

One or more judgments or decrees shall be entered against the Borrower or any of
its Subsidiaries involving a liability in excess of $50,000,000 in the aggregate
for all such judgments and decrees for the Borrower or any of its Subsidiaries
(to the extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
from the entry thereof.

 

10.8           Change of Ownership.

 

A Change of Ownership shall occur.

 

10.9           Pension Plans.

 

Any of the following events shall occur with respect to any Pension Plan: (a)
the institution of any steps by the Borrower or any other Person to terminate a
Pension Plan if, as a result of such termination, the Borrower or any of its
Subsidiaries could be required to make a contribution to such Pension Plan, or
would reasonably expect to incur a liability or obligation to such Pension Plan
in respect of such termination; or (b) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a Lien under section
303(k) of ERISA, where in each case under clauses (a) or (b) such contribution,
liability, obligation or Lien would reasonably be expected to have a Material
Adverse Effect.

 

10.10          Remedies.

 

Upon the occurrence of any Event of Default described above, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 10.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Revolving Credit Commitments (including the Swingline Commitment)
of each Lender shall forthwith terminate immediately and any Fees theretofore
accrued shall forthwith become due and payable without any other notice of any
kind; (ii) declare the principal of and any accrued interest in respect of all
Revolving Credit Loans and Swingline Loans and all obligations owing hereunder
to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) terminate any Letter of Credit that may be
terminated in accordance with its terms; (iv) direct the Borrower to pay (and
the Borrower agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default specified in Section 10.5 with respect to the Borrower, it
will pay) to the Administrative Agent at the office of the Administrative Agent
from time to time notified by the Administrative Agent to the Borrower (but
initially the office set forth for the Administrative Agent in Section
12.2(a)(ii)) such additional amounts of cash, to be held as security by the
Administrative Agent for the benefit of the Letter of Credit Issuers and the
Lenders, as collateral for the Borrower’s reimbursement obligations for drawings
that may subsequently occur thereunder, equal to the aggregate Stated Amount of
all Letters of Credit issued and then outstanding; and/or (v) exercise any other
remedies that may be available under this Agreement or applicable law.

 



74

 

 

10.11         Remedies Cumulative.

 

The rights and remedies of the Administrative Agent and the Lenders under this
Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any right or remedy for a default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect, or prejudice any other right or remedy or
other rights or remedies to which the Lenders may be lawfully entitled for the
same default or breach, and any waiver by the Administrative Agent or the
Lenders of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Administrative Agent or the Lenders shall be deemed not to be a waiver of
any subsequent default. In the event that the Administrative Agent or the
Lenders shall have proceeded to enforce any such right, remedy or power
contained herein and such proceedings shall have been discontinued or abandoned
for any reason, by written agreement between the Lenders and the Borrower, then
in each such event the Borrower and the Lenders shall be restored to their
former positions and the rights, remedies and powers of the Lenders shall
continue as if no such proceedings had been taken.

 

ARTICLE 11
THE ADMINISTRATIVE AGENT

 

Each of the Lenders, the Swingline Lender and each Letter of Credit Issuer
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1) or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



75

 

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Swingline Lender, each Letter of Credit Issuer and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Borrower (not to be unreasonably withheld;
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, the Swingline Lender and each Letter of Credit Issuer, appoint a
successor Administrative Agent which shall be a bank with an office in the
United States, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 12.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

76

 

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not instruments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

Notwithstanding anything herein to the contrary the Arrangers, the
Co-Syndication Agents and the Co-Documentation Agents named on the cover page of
this Agreement shall not have any duties or liabilities under this Agreement,
except in its capacity, if any, as a Lender.

 

ARTICLE 12
MISCELLANEOUS

 

12.1           Amendments and Waivers.

 

Except as provided in (i) Section 2.16 with respect to the extension of the
then-existing Revolving Credit Maturity Date and (ii) Section 2.10(e) with
respect to alternate rates of interest, neither this Agreement, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 12.1. The Required Lenders may from time to
time (a) enter into with the Borrower and Administrative Agent, as applicable,
written amendments, supplements or modifications hereto for the purpose of
adding or amending any provisions to this Agreement or changing in any manner
the rights of the Lenders or of the Borrower hereunder or thereunder, or (b)
waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall directly (i) forgive any portion of, or extend or waive the
final scheduled maturity date of, any Revolving Credit Loan or Swingline Loan,
or reduce the stated rate of, forgive any portion of or extend the date for the
payment of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates) or
extend the final expiration date of any Lender’s Revolving Credit Commitment,
extend the final expiration date of the Swingline Lender’s Swingline Commitment,
or extend the final expiration date of any Letter of Credit beyond the L/C
Maturity Date or increase the amount of any of the Revolving Credit Commitments
of any Lender, or increase the amount of the Swingline Commitment of the
Swingline Lender or amend Section 3.2, in each case without the written consent
of each Lender whose Revolving Credit Loan, Swingline Loan, interest, fee,
Revolving Credit Commitment or Swingline Commitment is changed as set forth
above thereby, or (ii) amend, modify or waive any provision of this Section 12.1
or reduce the percentages specified in the definitions of the terms “Required
Lenders” or consent to the assignment or transfer by the Borrower of its rights
and obligations under this Agreement (except as permitted pursuant to Section
9.1), in each case without the written consent of each Lender adversely affected
thereby, or (iii) amend Section 5.2(a) to the extent that it relates to payments
for the ratable account of Lenders without the written consent of each Lender
directly and adversely affected thereby, in each case without the written
consent of all the Lenders except as otherwise specifically provided in this
Section 12.1 and provided further that at any time that no Default or Event of
Default has occurred and is continuing, the Revolving Credit Commitment of any
Lender may be increased for any purpose permitted hereunder, with the consent of
such Lender, the Borrower and the Administrative Agent (which consent, in the
case of the Administrative Agent, shall not be unreasonably withheld) and
without the consent of the Required Lenders, as provided for in this Section
12.1; and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Swingline
Lender or any Letter of Credit Issuer hereunder without the prior written
consent of the Administrative Agent, the Swingline Lender and such Letter of
Credit Issuer (it being understood that any change to Section 2.14 shall require
the consent of the Administrative Agent, the Swingline Lender and each Letter of
Credit Issuer).

 



77

 

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Revolving Credit Loans. In the case of any waiver, the Borrower, the Lenders and
the Administrative Agent shall be restored to their former positions and rights
hereunder, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.

 

If, in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender” or “each Lender directly affected thereby,” the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders
is not obtained (any such Lender whose consent is necessary but not obtained
being referred to herein as a “Non-Consenting Lender”), then the Borrower may
elect to replace a Non-Consenting Lender as a Lender party to this Agreement,
provided that, concurrently with such replacement, (i) another bank or other
entity which is reasonably satisfactory to the Borrower, the Administrative
Agent, the Swingline Lender and the Letter of Credit Issuers shall agree, as of
such date, to purchase for cash all of such Non-Consenting Lender’s rights and
obligations under this Agreement (including the Revolving Credit Loans due to
the Non-Consenting Lender) pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 12.6, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.10 and 5.3, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.11 had the Revolving Credit Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

 



78

 

 

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other related loan documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

12.2            Notices.

 

(a)               Notices Generally. All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided
herein, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received and, if transmitted by facsimile, shall be deemed given when the
confirmation of transmission thereof is received by the transmitter, in each
case addressed as follows in the case of the Borrower, the Administrative Agent
and as set forth on Schedule I in the case of each Lender (or as set forth in
the Assignment and Assumption of any Lender which is an Assignee) or to such
other address as may be hereafter notified by the respective parties hereto:

 

(i)           The Borrower:

 

ITC Great Plains, LLC
27175 Energy Way
Novi, MI 48377

Attention: Gretchen L. Holloway, Senior Vice President and Chief Financial
Officer, ITC Holdings Corp.

E-mail address:  gholloway@itctransco.com
Telephone No.:  (248) 946-3595

 

with a copy to:

 

ITC Great Plains, LLC

27175 Energy Way

Novi, MI  48377

Attention: Michael Daranyi, Vice President, Finance and Treasurer, ITC Holdings
Corp.

E-mail address:  mdaranyi@itctransco.com

Telephone No.:  (248) 946-3399

 



79

 

 

(ii)          The Administrative Agent or Swingline Lender:

 

Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention: Syndication Agency Services
Email: agencyservices.requests@wellsfargo.com

Telephone No.: (704) 427-3529

Telecopy No.: (844) 879-5899

 

with a copy to:

 

Wells Fargo Bank, National Association

90 S. Seventh Street, 15th Floor

MAC: N9305-156

Attention: Gregory R. Gredvig

Telephone No.: (612) 667-4832

Telecopy No.: (612) 316-0506

E-mail: gregory.r.gredvig@wellsfargo.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.10, 4.2 and 5.1 shall not be
effective until received. Notices delivered through Electronic Systems, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)             Electronic Communications. Notices and other communications to
the Lenders, the Swingline Lender and each Letter of Credit Issuer hereunder may
be delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 



80

 

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

(c)               Electronic Systems.

 

(i)            The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to any
Letter of Credit Issuer, the Swingline Lender and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)              Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.” The Agent Parties (as defined below) do not
warrant the adequacy of such Electronic Systems and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, the Swingline Lender, any Letter of Credit Issuer or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to this Agreement or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender, the Swingline Lender or any
Letter of Credit Issuer by means of electronic communications pursuant to this
Section, including through an Electronic System.

 

12.3            No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 



81

 

 

12.4           Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Credit Loans and Swingline Loans hereunder.

 

12.5           Payment of Expenses and Taxes.

 

(a)               The Borrower agrees (i) to pay or reimburse the Arrangers and
the Administrative Agent for all their reasonable and documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the syndication of the Revolving Credit Commitments),
including the reasonable fees, disbursements and other charges of one counsel to
the Administrative Agent, (ii) to pay or reimburse each Lender and the
Administrative Agent for all its reasonable and documented costs and expenses
incurred in connection with the enforcement or preservation of any rights under,
or “workout” or restructuring of, this Agreement and any such other documents,
including the reasonable fees, disbursements and other charges of counsel to
each Lender and of counsel to the Administrative Agent, (iii) to pay, indemnify,
defend and hold harmless each Lender and the Administrative Agent from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement and any such
other documents (collectively, “Other Taxes”), except for any such Other Taxes
attributable to an assignment or Participation, and (iv) to pay, indemnify,
defend and hold harmless each Lender, each Arranger and the Administrative Agent
and their respective Related Parties (collectively, the “Indemnitees”) from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including reasonable and documented fees, disbursements and
other charges of counsel incurred in connection with any investigative,
administrative or judicial proceeding commenced or threatened by the Borrower or
any other Person, whether or not any such Indemnitee shall be designated as a
party or potential party thereto, and any fees or expenses incurred by any
Indemnitee in enforcing this indemnity), whether direct, indirect or
consequential, whether based on strict liability or negligence, and whether
based on any federal, provincial or foreign laws, statutes, rules, regulations
or guidelines (including Environmental Laws), common law, equity, contract or
otherwise that may be imposed on, incurred by or asserted against any
Indemnitee, in any manner arising out of or relating to (A) this Agreement and
any other agreements or documents contemplated hereby or thereby, the other
transactions contemplated hereby (including the execution, delivery,
enforcement, performance and administration of this Agreement and the breach by
the Borrower of, or default by the Borrower under, any of the provisions of this
Agreement, any Revolving Credit Loan, Swingline Loan or Letter of Credit, or the
use or proposed use of the proceeds thereof), (B) the violation of,
non-compliance with or liability under, any Environmental Law applicable to the
operations of the Borrower or any of its Subsidiaries or applicable to any of
the Real Estate, or (C) any Environmental Claim or any Hazardous Materials
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, possession or control, or practice of, the
Borrower or any of its Subsidiaries from time to time (all the foregoing in this
clause (iv), collectively, the “indemnified liabilities”); provided that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of such Indemnitee as determined by a final non-appealable judgment of a court
of competent jurisdiction and provided further that the Borrower shall have no
obligation hereunder to any Indemnitee with respect to claims that do not
involve an act or omission of the Borrower or any of its Affiliates and that is
brought by the Administrative Agent, an Arranger or any Lender against any other
Lender (other than claims against any of the Administrative Agent, any Arranger,
or the Lenders or their Affiliates in their respective capacity as the
Administrative Agent, a joint lead arranger, a bookrunner, a syndication agent,
a documentation agent or any similar role under this Agreement). The agreements
in this Section 12.5 shall survive repayment of the Revolving Credit Loans,
Swingline Loans and all other amounts payable hereunder.

 



82

 

 

Each of the Lenders, each of the Arrangers and the Administrative Agent agree
that any and all of their respective rights under this Agreement and any other
agreements contemplated hereby and thereby, including recourse for any
obligation or claim for any indemnification thereunder, is limited to recourse
to the Borrower and its assets as contemplated hereby, and none of the direct or
indirect limited partners, partners, shareholders, members of the Borrower or
any of their respective employees, directors or officers shall have any
obligations or liability, or be subject to any recourse, in respect of any such
obligations or claims hereunder or thereunder.

 

(b)               To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent or any Arranger under
paragraph (a) of this Section 12.5, each Lender severally agrees to pay to the
Administrative Agent or such Arranger, as the case may be, such Lender’s
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Arranger in its capacity as
such.

 

12.6           Successors and Assigns; Participations and Assignments.

 

(a)               Assignments Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Letter of Credit Issuer that issues any Letter of Credit), except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.6. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section 12.6) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Letter of Credit
Issuers and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 



83

 

 

(b)               Assignments by Lenders.

 

(i)              Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than an Ineligible Institution) (the “Assignee”) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and the Revolving Credit Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

(A)             the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within fifteen (15) days after having
received notice thereof), provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
Assignee;

 

(B)              the Administrative Agent;

 

(C)              the Swingline Lender; and

 

(D)             each Letter of Credit Issuer.

 

(ii)              Certain Conditions to Assignments. Assignments shall be
subject to the following additional conditions:

 

(A)             except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Revolving Credit Commitment, Revolving Credit Loans,
the amount of the Revolving Credit Commitment, or Revolving Credit Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, if less, the
aggregate principal amount of such assigning Lender’s Revolving Credit Loans and
Revolving Credit Commitments) unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 



84

 

 

(D)             the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Agreement, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

(iii)             Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section 12.6, from and
after the effective date specified in each Assignment and Assumption the
Assignee thereunder shall be a party hereto (the “Assignment Effective Date”)
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5 and 12.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 12.6.

 

(iv)             Maintenance of Register. The Administrative Agent, acting for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amount (and stated interest) of
the Revolving Credit Loans and Unpaid Drawings owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, each Letter of Credit Issuer and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, each
Letter of Credit Issuer and any Lender (but only, in the case of a Lender, at
the Administrative Agent’s office set forth for the Administrative Agent in
Section 12.2(a)(ii) and with respect to any entry relating to such Lender’s
Revolving Credit Commitments or Revolving Credit Loans), at any reasonable time
and from time to time upon reasonable prior notice.

 



85

 

 

(v)              Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an Assignee, the Assignee’s completed Administrative Questionnaire
(unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 12.6 and any
written consent to such assignment required by paragraph (b) of this Section
12.6, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the Assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.4(b), 3.3 or 3.4, the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)               Participations.

 

(i)               Participations Generally. Any Lender may, without the consent
of the Borrower, the Administrative Agent, the Swingline Lender or any Letter of
Credit Issuer, sell participations to one or more banks or other entities, other
than an Ineligible Institution, (a “Participant”), in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Revolving Credit Commitment and the Revolving Credit Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Swingline Lender, each Letter of Credit Issuer and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second sentence of Section
12.1 that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.8 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Revolving Credit Commitments,
Swingline Commitment, Revolving Credit Loans, Swingline Loans, Letters of Credit
or other obligations under the Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Revolving Credit
Commitments, Swingline Commitment, Revolving Credit Loans, Swingline Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Revolving Credit
Commitments, Swingline Commitment, Revolving Credit Loan, Swingline Loan,
Letters of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 



86

 

 

(ii)              Limitations on Rights of Participants. A Participant shall not
be entitled to receive any greater payment under Section 2.10 or 3.5 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No
Participant shall be entitled to any benefits under Section 5.3 unless such
Participant complies with Section 5.3(c).

 

(d)               Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
banking authority having jurisdiction over such Lender, and this Section 12.6
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

12.7          Replacements of Lenders under Certain Circumstances.

 

(a)               If any Lender requests compensation under Section 2.10, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.3, or
if any Lender becomes a Defaulting Lender, or if any Lender is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, then the Borrower
may, at its sole expense and effort upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.6) all its interests, rights and obligations under this Agreement to
an Assignee that shall assume such obligations (which Assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) no Default or
Event of Default shall have occurred and be continuing at the time of such
assignment, (ii) the Borrower shall have received the prior written consent of
the Administrative Agent, the Swingline Lender and each Letter of Credit Issuer,
which consents shall not unreasonably be withheld, (iii) the Borrower shall have
paid the Administrative Agent the assignment fee specified in Section 12.6, (iv)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Revolving Credit Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the Assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (v) in the case of any such assignment resulting
from payments required to be made pursuant to Section 2.10 or a claim for
compensation under Section 2.11, such assignment will result in a reduction in
such compensation or payments and (vi) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 



87

 

 

(b)               In the event that S&P or Moody’s shall, after the date that
any Lender with a Revolving Credit Commitment becomes a Lender, downgrade the
long-term certificate of deposit rating or long-term senior unsecured debt
rating of such Lender, and the resulting rating shall be below BBB- or Baa3
respectively, then the Borrower shall have the right, but not the obligation,
upon notice to such Lender and the Administrative Agent, to replace such Lender
with an Assignee in accordance with and subject to the restrictions contained in
Section 12.6, and such Lender hereby agrees to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 12.6) all its interests, rights and obligations in respect of its
Revolving Credit Commitment under this Agreement to such Assignee; provided that
(i) no such assignment shall conflict with any law, regulation or order of any
governmental authority and (ii) such Assignee shall pay to such Lender in
immediately available funds on the date of such assignment the principal of and
interest and fees (if any) accrued to the date of payment on the Revolving
Credit Loans made by such Lender hereunder and all other amounts accrued for
such Lender’s account or owed to it hereunder.

 

 

12.8          Adjustments; Set-off.

 

(a)               If any Defaulting Lender shall fail to make any payment
required to be made by it pursuant to Section 2.4(b), 3.3(c), 3.4(c), 12.5(b) or
12.8(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply for the benefit of the
Administrative Agent, the Swingline Lender, any Letter of Credit Issuer or any
Lender any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender's obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

(b)               After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, its Affiliates or any branch or agency thereof to
or for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender, its Affiliates or any branch or agency thereof
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 



88

 

 

(c)               If any Finance Party shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Credit Event (other than payments to be made directly to the
Swingline Lender or any Letter of Credit Issuer as expressly provided herein or
pursuant to the terms of Section 2.10, 2.11 or 5.3) in excess of its pro rata
share of payments obtained by all Finance Parties, such Finance Party shall
purchase from the other Finance Parties such participations in Credit Events
made by them as shall be necessary to cause such purchasing Finance Party to
share the excess payment or other recovery ratably (to the extent such other
Finance Parties were entitled to receive a portion of such payment or recovery)
with each of them; provided that if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing Finance Party, the
purchase shall be rescinded and each Finance Party which has sold a
participation to the purchasing Finance Party shall repay to the purchasing
Finance Party the purchase price to the ratable extent of such recovery together
with an amount equal to such selling Finance Party’s ratable share (according to
the proportion of (a) the amount of such selling Finance Party’s required
repayment to the purchasing Finance Party to (b) total amount so recovered from
the purchasing Finance Party) of any interest or other amount paid or payable by
the purchasing Finance Party in respect of the total amount so recovered. The
Borrower agrees that any Finance Party purchasing a participation from another
Finance Party pursuant to this Section 12.8 may, to the fullest extent permitted
by law, exercise all its rights of payment (including pursuant to clause (b)
above) with respect to such participation as fully as if such Finance Party were
the direct creditor of the Borrower in the amount of such participation. If
under any applicable bankruptcy, insolvency or other similar law any Finance
Party receives a secured claim in lieu of a setoff to which this Section 12.8
applies, such Finance Party shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section 12.8 to share in the benefits of any
recovery on such secured claim.

 

12.9          Marshalling; Payments Set Aside.

 

Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Borrower’s obligations hereunder. To the extent
that the Borrower makes a payment or payments to the Administrative Agent, the
Swingline Lender, any Letter of Credit Issuer or Lenders (or to the
Administrative Agent for the benefit of Lenders), or the Administrative Agent,
the Swingline Lender, any Letter of Credit Issuer or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other provincial, state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 



89

 

 

12.10        Counterparts; Effectiveness; Electronic Execution.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any related documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 6.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

12.11        Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.12        Integration.

 

This Agreement represents the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.

 

12.13        Governing Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN
(EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER SUCH
CONSTRUCTION TO THE LAWS OF ANOTHER JURISDICTION).

 



90

 

 

12.14        Submission to Jurisdiction; Waivers.

 

The Borrower hereby irrevocably and unconditionally:

 

(a)               submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York or of the United States for the Southern District of New York,
and any appellate court from any thereof, in each case which are located in the
Borough of Manhattan in the county of New York;

 

(b)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)               agrees that service of process in any such action or
proceeding may be effected in accordance with the local rules of civil procedure
or by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 12.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)               agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)               waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section 12.14 any special, exemplary, punitive or consequential damages.

 

12.15      Acknowledgements.

 

The Borrower hereby acknowledges that:

 

(a)               it has been advised by counsel in the negotiation, execution
and delivery of this Agreement;

 

(b)               neither the Administrative Agent nor any Lender (in any
capacity) has any fiduciary relationship with or duty to the Borrower arising
out of or in connection with this Agreement, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 



91

 

 

 

(c)             no joint venture is created hereby or otherwise exists by virtue
of the transactions contemplated hereby among the Lenders or among the Borrower
and the Lenders.

 

12.16      Waivers of Jury Trial.

 

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

12.17      Confidentiality.

 

The Administrative Agent and each Lender shall hold all non-public information
furnished by or on behalf of the Borrower in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender or
the Administrative Agent pursuant to the requirements of this Agreement, other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry (“Confidential Information”), in accordance with its customary
procedure for handling Confidential Information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure (i) to any other party hereto, (ii) with
the consent of the Borrower, (iii) as required or requested by any Governmental
Authority or any self-regulatory authority, such as the National Association of
Insurance Commissioners purporting to have jurisdiction over such Person or its
Related Parties, any representatives thereof or any nationally recognized rating
agency that requires access to information about such Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (iv) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (v) in connection with the exercise of any remedies under
this Agreement or under any other related loan documents, or any action or
proceeding relating to this Agreement or any other related loan documents, or
the enforcement of rights hereunder or thereunder, (vi) to the extent such
information becomes publicly available other than as a result of a breach of
this Section or become available on a non-confidential basis from a source other
than the Borrower, (vii) subject to the last sentence of this Section 12.17 to
any actual or prospective Assignee or Participant or to actual or prospective
direct or indirect contractual counterparties in swap agreements to be entered
into in connection with Revolving Credit Loans made hereunder or (viii) to such
Lender’s or the Administrative Agent’s lawyers, professional advisors or
independent auditors or Affiliates; provided that, unless specifically
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall, to the extent practicable, notify the Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition or regulatory
compliance of such Lender by such Governmental Authority or in connection with
ratings by such rating agency with respect to such Lender) for disclosure of any
such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of the Borrower. Each Lender and the Administrative Agent agrees
that it will not provide to actual or prospective Assignees or Participants or
to actual or prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Revolving Credit Loans made
hereunder any of the Confidential Information unless such Person shall have
previously executed a Confidentiality Agreement substantially in the form
prescribed from time to time by the Loan Sales and Trading Association.

 



92

 

 

12.18      Treatment of Revolving Credit Loans.

 

(a)               The Borrower does not intend to treat the Revolving Credit
Loans and related transactions as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4). In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Administrative Agent thereof.

 

(b)               The Borrower acknowledges that the Administrative Agent and
one or more of the Lenders may treat its Revolving Credit Loans as part of a
transaction that is subject to Treasury Regulation Section 1.6011-4 or Section
301.6112-1, and the Administrative Agent and such Lender or Lenders, as
applicable, may file such IRS forms or maintain such lists and other records as
they may determine is required by such Treasury Regulations.

 

12.19      USA Patriot Act.

 

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, such Lender may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

12.20      No Fiduciary Duty.

 

The Administrative Agent, the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower and its Affiliates. The Borrower agrees that
nothing in this Agreement or otherwise shall be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lenders and the Borrower, its stockholders or its Affiliates. The Borrower
acknowledges and agrees that (i) the transactions contemplated by this Agreement
are arm’s-length commercial transactions between the Lenders, on the one hand,
and the Borrower, on the other, (ii) in connection therewith and with the
process leading to such transaction each of the Lenders is acting solely as a
principal and not the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in this Agreement and (iv)
the Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate. The Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it shall
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto. To the fullest extent permitted
by law the Borrower hereby waives and releases any claims that it may have
against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 



93

 

 

12.21       Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Credit Loan or Swingline Loan, together with
all fees, charges and other amounts which are treated as interest on such
Revolving Credit Loan or Swingline Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Revolving Credit Loan or Swingline Loan in accordance with applicable law,
the rate of interest payable in respect of such Revolving Credit Loan or
Swingline Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Revolving Credit Loan or
Swingline Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Revolving Credit Loans or Swingline Loans or periods shall
be increased (but not above the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Effective Rate to
the date of repayment, shall have been received by such Lender.

 

12.22       Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement or any related loan document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other related loan document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 



94

 

 

12.23        Acknowledgment Regarding Any Supported QFCs.

 

To the extent that this Agreement or any other related loan document (each a
“Loan Document”) provides support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (as defined below)
(such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)               In the event a Covered Entity (as defined below) that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate (as defined below) of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights (as defined below) under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 

(b)               As used in this Section 12.23, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 



95

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).       

 

12.24       Certain ERISA Matters.

 

(a)               Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower, that at least one of the following is and will be
true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Credit Loans, the Swingline Loans, the Letters of
Credit, the Revolving Credit Commitments or the Swingline Commitment;

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Credit Loans, the Swingline Loans, the Letters of
Credit, the Revolving Credit Commitments or the Swingline Commitment and this
Agreement;

 



96

 

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Revolving Credit Loans, the Swingline Loans, the Letters of Credit, the
Revolving Credit Commitments or the Swingline Commitment and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Revolving Credit Loans, the Swingline Loans, the Letters of Credit, the
Revolving Credit Commitments or the Swingline Commitment and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Revolving Credit Loans, the Swingline Loans, the Letters of Credit, the
Revolving Credit Commitments or the Swingline Commitment and this Agreement; or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that none of the Administrative Agent, any Arranger and their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Revolving Credit Loans, the Swingline Loans, the Letters of
Credit, the Revolving Credit Commitments or the Swingline Commitment and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement or any documents related
hereto).

 

[Remainder of page intentionally left blank]

 



97

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

ITC GREAT PLAINS, LLC, as the Borrower

 

 By: ITC Grid Development, LLC, its sole member  By: ITC Holdings Corp., its
sole member

 

By:   Name:  Title:

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 





 

 

 WELLS FARGO BANK, NATIONAL ASSOCIATION,  individually as Administrative Agent,
the Swingline Lender and a Lender

 

By:   Name:  Title:

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 





 

 

 BARCLAYS BANK PLC,  individually as a Co-Syndication Agent and Lender

 

By:   Name:  Title:

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 





 

 

 JPMORGAN CHASE BANK, N.A.,  individually as a Co-Syndication Agent and Lender

 

By:   Name:  Title:

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 





 

 

 The Bank of Nova Scotia  individually as a Co-Documentation Agent and Lender

 

  By:     Name:  Title:

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 





 

 



  MIZUHO BANK, LTD.   individually as a Co-Documentation Agent and Lender

 

  By:   Name:     Title:

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 



 

 

 

  BANK OF AMERICA, N.A.   as a Lender

 

 By:  Name:   Title:

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 



 

 

 



  COBANK, ACB   as a Lender

 

 By:  Name:   Title:



 

Signature Page to ITC Great Plains, LLC Credit Agreement

 



 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH   as a Lender

 

 By:  Name:   Title:



 

Signature Page to ITC Great Plains, LLC Credit Agreement

 



 

 

 

  GOLDMAN SACHS BANK USA   as a Lender

 

 By:  Name:   Title:



 

Signature Page to ITC Great Plains, LLC Credit Agreement

 



 

 

 

  MORGAN STANLEY BANK, N.A.   as a Lender

 



 By:  Name:   Title:



 

Signature Page to ITC Great Plains, LLC Credit Agreement

 



 

 

  

  TD BANK, N.A.   as a Lender

 



 By:  Name:   Title:



 

Signature Page to ITC Great Plains, LLC Credit Agreement

 



 

 

 

SCHEDULE I
COMMITMENTS

 

Lender address for notices Revolving
Credit
Commitment Revolving
Credit
Commitment
Percentage

 

SWINGLINE
COMMITMENT

Wells Fargo Bank, National Association

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Mail Code: D1109-019

Attention: Syndication Agency Services

Telephone No.: (704) 427-3529

Telecopy No.: (844) 879-5899

E-mail: agencyservices.requests@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association

90 S. Seventh Street, 15th Floor

MAC: N9305-156

Attention: Gregory R. Gredvig

Telephone No.: (612) 667-4832

Telecopy No.: (612) 316-0506

E-mail: gregory.r.gredvig@wellsfargo.com

 

$8,000,000.00 10.66666666666667% $7,500,000.00 JPMorgan Chase Bank, N.A.

On file with the Administrative Agent

 

$8,000,000.00 10.66666666666667% N/A

Barclays Bank PLC

 

On file with the Administrative Agent

 

$8,000,000.00 10.66666666666667% N/A

The Bank of Nova Scotia

 

On file with the Administrative Agent $8,000,000.00 10.66666666666667% N/A

Mizuho Bank, Ltd.

 

On file with the Administrative Agent

 

$8,000,000.00 10.66666666666667% N/A Bank of America, N.A.

On file with the Administrative Agent

 

$5,833,333.34 7.777777786666667% N/A CoBank, ACB

On file with the Administrative Agent

 

$5,833,333.34 7.777777786666667% N/A Credit Suisse AG, Cayman Islands Branch

On file with the Administrative Agent

 

$5,833,333.33 7.777777773333333% N/A Goldman Sachs Bank USA

On file with the Administrative Agent

 

$5,833,333.33 7.777777773333333% N/A Morgan Stanley Bank, N.A.

On file with the Administrative Agent

 

$5,833,333.33 7.777777773333333% N/A TD Bank, N.A.

On file with the Administrative Agent

 

$5,833,333.33 7.777777773333333% N/A   Total amount $75,000,000.00 100%
$7,500,000.00

 

 

 



 

SCHEDULE II
LITIGATION MATTERS

 

None.

 



 

 

 

SCHEDULE III
ENVIRONMENTAL MATTERS

 

None.

 



 

 

 

SCHEDULE IV
PENSION AND WELFARE MATTERS

 

None.

 



 

 

 

SCHEDULE V
OUTSTANDING LIENS ON CLOSING DATE

 

None.

 

 

 



 

SCHEDULE VI
EXISTING LETTERS OF CREDIT

 

None.

 

 

 



 



EXHIBIT A

 

Form of Notice of Borrowing

 

NOTICE OF BORROWING

 

TO:

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Mail Code: D1109-019

Attention: Syndication Agency Services

Telephone No.: (704) 427-3529

Telecopy No.: (844) 879-5899

Email: agencyservices.requests@wellsfargo.com

 

Pursuant to the Revolving Credit Agreement, dated as of October 23, 2017 (as
amended and restated as of January 10, 2020 and as otherwise amended, modified,
supplemented, restated or replaced from time to time, the “Revolving Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), among ITC Great Plains, LLC, a Michigan limited
liability company (the “Borrower”), the various financial institutions and other
persons from time to time referred to as “Lenders” in the Revolving Credit
Agreement, and Wells Fargo Bank, N.A., as the Administrative Agent, this
represents the Borrower’s request to borrow as follows:

 

1.Revolving Credit Loan or Swingline Loan:

 

2.Date of borrowing:

 

3.Amount of borrowing:

 

4.Lender(s):          Lenders, in accordance with their Revolving Credit
Commitments under the Revolving Credit Agreement

 

5.Interest rate option:

Type:

Tenor:

 

Please wire transfer the proceeds of the Borrowing in accordance with the funds
flow memorandum delivered under separate cover.

 

The undersigned officer, to the best of his or her knowledge, in his or her
capacity as an officer of the Borrower certifies that:

 

(i)       All representations and warranties made by the Borrower contained in
the Revolving Credit Agreement are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); provided that the representations made in Sections 7.4 and 7.15 shall be
made only on the Closing Date; and

 





 

 

(ii)       No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.

 

Dated:

 

ITC GREAT PLAINS, LLC     By: ITC Grid Development, LLC, its sole member  By:
ITC Holdings Corp., its sole member      By:    Name:                   Title:  

 





 

 

EXHIBIT B

 

Form of Notice of Continuation

 

TO:

Wells Fargo Bank, N.A., as Administrative

Agent under the Credit Agreement (as defined below)

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Mail Code: D1109-019

Attention: Syndication Agency Services

Telephone No.: (704) 427-3529

Telecopy No.: (844) 879-5899

Email: agencyservices.requests@wellsfargo.com

 

Pursuant to the Revolving Credit Agreement, dated as of October 23, 2017 (as
amended and restated as of January 10, 2020 and as otherwise amended, modified,
supplemented, restated or replaced from time to time, the “Revolving Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), among ITC Great Plains, LLC, a Michigan limited
liability company (the “Borrower”), the various financial institutions and other
persons from time to time referred to as “Lenders” in the Revolving Credit
Agreement (the “Lenders”), Wells Fargo Bank, N.A., as the Administrative Agent,
this represents the Borrower’s request to continue Revolving Credit Loans as
follows:

 

1.Date of continuation or conversion:

 

_________________, _____

 

2.Amount of Revolving Credit Loans being continued or converted:

 

$_______________________

 

3.Nature of continuation or conversion:

 

__________       a.       Conversion of a LIBOR Loan as an ABR Loan

__________       b.       Conversion of an ABR Loan as a LIBOR Loan

__________       c.       Continuation (rollover) of LIBOR Loans as LIBOR Loans

 

4.If Revolving Credit Loans are being continued as or converted into LIBOR
Loans, the duration of the new LIBOR Period that commences on the continuation
or conversion date:

 

__________ month(s)

 

Dated: ___________________

 

ITC GREAT PLAINS, LLC      By: ITC Grid Development, LLC, its sole member  By:
ITC Holdings Corp., its sole member      By:    Name:                  Title:  

 





 

 

EXHIBIT C

 

[Reserved]

 





 

 

EXHIBIT D

 

Form of Closing Date Certificate

 

CLOSING DATE CERTIFICATE

 

ITC GREAT PLAINS, LLC

 

TO:         The Lenders and the Administrative Agent (each, as defined below)

 

RE:          Revolving Credit Agreement, dated as of October 23, 2017 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Revolving Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC Great
Plains, LLC, a Michigan limited liability company (the “Borrower”), the various
financial institutions and other persons from time to time referred to as
“Lenders” in the Revolving Credit Agreement, and JPMorgan Chase Bank, N.A., as
the Administrative Agent.

 

I, the undersigned, an Authorized Officer of ITC Holdings Corp., the sole member
of ITC Grid Development, LLC, the sole member of the Borrower, hereby certify to
the best of my knowledge, information and belief, for and on behalf of the
Borrower, and not in my personal capacity, in connection with the initial
Borrowing on this date under the Revolving Credit Agreement, that:

 

1.the conditions precedent set forth in the Revolving Credit Agreement were
satisfied as of the Closing Date;

 

2.attached to this certificate as Schedule A is a true and complete copy of the
articles of organization of the Borrower, together with all amendments thereto
adopted through the date hereof (as certified by the Michigan Department of
Licensing and Regulatory Affairs) and as in effect on the date hereof and the
sole member of the sole member of the Borrower has not passed, confirmed or
consented to any amendments or variations to such certificate;

 

3.attached to this certificate as Schedule B is a true, correct and complete
copy of the operating agreement of the Borrower and such operating agreement is
in full force and effect on the date hereof and the sole member of the sole
member of the Borrower has not passed, confirmed or consented to any amendments
or variations to such operating agreement;

 

4.attached to this certificate as Schedule C is a correct and complete copy of
the approval letter from the United States of America Federal Energy Regulatory
Commission of the application pursuant to section 204 of the Federal Power Act,
which approval is in full force and effect at the date hereof;

 

5.attached hereto as Schedule D is a true and complete copy of the resolutions
duly adopted by the sole member of the sole member of the Borrower, approving
and authorizing the execution, delivery and performance of the Revolving Credit
Agreement and the transactions contemplated thereby. Such resolutions have not
been amended, modified, revoked or rescinded since the date of adoption thereof,
are in full force and effect on the date hereof and are the only resolutions
that have been adopted by the sole member of the sole member of the Borrower
with respect to the subject matter thereof;

 





 

 

6.the persons whose names appear on Schedule E attached hereto are duly elected,
qualified and acting officers of the sole member of the sole member of the
Borrower occupying the offices set forth opposite their respective names on
Schedule E, and the signature set forth opposite their respective names are
their true and genuine signatures, and each of such officers is duly authorized
to execute and deliver the Revolving Credit Agreement on behalf of the Borrower
and each of the related documents to which it is a party and any other
agreement, instrument or document to be delivered by the Borrower pursuant to
the Revolving Credit Agreement; and

 

7.the law firms of Simpson Thacher & Bartlett LLP and Dykema Gossett PLLC are
entitled to rely on this Closing Date Certificate in connection with their legal
opinions to be delivered as of the date hereof in connection with the Revolving
Credit Agreement.

 

* * * * *

 





 

 

IN WITNESS WHEREOF, I have signed this Certificate this ___ day of [__], 2017.

 

  Name:   [_____________]  Title: [_____________]

 

I, [_____________], [_____________] of the Borrower, DO HEREBY CERTIFY that
[_____________]has been duly elected (or appointed) and has duly qualified as,
and on this day is, the [_____________] of the sole member of the sole member of
the Borrower, and the signature above is [his][her] genuine signature.

 

  Name:   [_____________]  Title: [_____________]

 





 

 

Schedule A

 

Articles of Organization

 

[See Attached]

 





 

 

Schedule B

 

Operating Agreement

 

[See Attached]

 





 

 

Schedule C

 

Approval Letter

 

[See Attached]

 





 

 

Schedule D

 

Resolutions

 

[See Attached]

 





 

 

Schedule E

 

Incumbency

 

[_____________]   [_____________]         [_____________]   [_____________]    

 





 

 



EXHIBIT E

 

Form of Compliance Certificate

 

ITC GREAT PLAINS, LLC

 

TO:         The Lenders and the Administrative Agent

 

The undersigned, an Authorized Officer of ITC Great Plains, LLC (the
“Borrower”), in such capacity and not personally, hereby certifies to the best
of my knowledge, information and belief that:

 

1.I am the duly appointed _______________________________________________ of ITC
Holdings Corp., the sole member of the sole member of the Borrower named in the
Revolving Credit Agreement, dated as of October 23, 2017 (as amended and
restated as of January 10, 2020 and as otherwise amended, modified,
supplemented, restated or replaced from time to time, the “Revolving Credit
Agreement”), among ITC GREAT PLAINS, LLC, a Michigan limited liability company
(the “Borrower”), the various financial institutions and other persons from time
to time referred to as “Lenders” in the Revolving Credit Agreement, and Wells
Fargo Bank, N.A., as the Administrative Agent and as such I am providing this
certificate for and on behalf of the Borrower pursuant to Section 8.1(c) of the
Revolving Credit Agreement. Unless the context otherwise requires, capitalized
terms in the Revolving Credit Agreement which appear herein without definitions
shall have the meanings ascribed thereto in the Revolving Credit Agreement.

 

2.I am familiar with and have examined the provisions of the Revolving Credit
Agreement including those of Articles 7, 8, 9 and 10 therein and have reviewed
and am familiar with the contents of this certificate.

 

3.Delivered herewith are the financial statements required to be delivered
pursuant to Section 8.1[(a)] [(b)] of the Revolving Credit Agreement.

 

4.No Default or Event of Default has occurred and is continuing as of the date
hereof [or if any Default or Event of Default does exist, specify the nature and
extent thereof].

 

5.As of the last day of the fiscal quarter ending ________, the financial ratio
referred to in Section 9.3 of the Revolving Credit Agreement is ____:____ and
was calculated as set forth in Schedule I.

 

Dated this day of _________, _____.

 

    [Name and Title]

 





 

 

Schedule I

 

ITC GREAT PLAINS, LLC

 

Debt to Capitalization Ratio[1]

 

1. Total Debt as of the last day of the fiscal quarter ending _________.
$___________ 2. Total Capitalization as of the last day of the fiscal quarter
ending _________.   (a)      Total Debt $___________ (b)      Total
stockholder’s equity of the Borrower $___________ (c)      Total Capitalization:
The sum of Items 2(a) and 2(b) $___________ 3. DEBT TO CAPITALIZATION RATIO: the
ratio of Item 1 to Item 2 _____% 4. Maximum Debt to Capitalization Ratio allowed
65% 5. In compliance YES/NO

 



 

 

1 Financial covenants shall be calculated (i) without giving effect to any
election by the Borrower or any of its subsidiaries to value any of its
indebtedness or liabilities at “fair value” pursuant to Accounting Standards
Codification 825-10-25 (formerly referred to as Statement of Financial
Accounting Standards 159) or any other accounting standards codification or
financial accounting standard having a similar result or effect, (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) without giving
effect to Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar effect
or result) (and related interpretations) (collectively, “ASC 842”) to the extent
the effect of which would be to cause leases which would be treated as operating
leases under GAAP immediately prior to the effectiveness of ASC 842 to be
recorded as a liability/debt on the Borrower’s statement of financial position
under GAAP.

 





 

 

EXHIBIT F

 

Form of Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended and
restated as of January 10, 2020 and as otherwise amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and other rights of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:           2. Assignee:         [an Affiliate/Approved Fund of
[identify Lender]]       3. Borrower: ITC Great Plains, LLC, a Michigan limited
liability company       4. Administrative Agent: WELLS FARGO Bank, N.A.

 





 

 

5. Credit Agreement: The Revolving Credit Agreement dated as of October 23, 2017
(as amended and restated as of January 10, 2020) among Borrower, the various
financial institutions and other persons from time to time referred to as
“Lenders”, and Wells Fargo Bank, N.A., as the Administrative Agent

 

6. Assigned Interest:   Facility
Assigned Aggregate Amount of
Revolving Credit
Commitment/Revolving
Credit Loans for all
Lenders Amount of Revolving
Credit
Commitment/Revolving
Credit Loans Assigned Percentage Assigned of
Revolving Credit
Commitment/Revolving
Credit Loans 1   $ $ %   $ $ %   $ $ %                



Effective Date: , 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Credit Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]       By:     Name:     Title:      
ASSIGNEE       [NAME OF ASSIGNEE]       By:                 Name:   Title:

 



 

 

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Revolving
Credit Loans of all Lenders thereunder.

 





 

 

[Consented to and]2

 

Accepted:

 

WELLS FARGO BANK, N.A., as Administrative Agent [, as Letter of Credit Issuer]

 

By:          

Name:

Title:

[Consented to:]3

 

ITC GREAT PLAINS, LLC,

as Borrower

 

By: ITC Grid Development, LLC, its sole member

By: ITC Holdings Corp., its sole member

 

By:            

Name:

Title:

 



 

  

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Revolving
Credit Loans of all Lenders thereunder.

 

3 To be added only if the consent of the Administrative Agent and/or Letter of
Credit Issuer is required by the terms of the Credit Agreement.

 





 

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other loan document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the loan
documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any loan document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any loan document.

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.1(i) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the loan documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the loan documents are
required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 





 

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 



2

 

 

EXHIBIT G

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
October 23, 2017 (as amended and restated as of January 10, 2020 and as
otherwise amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ITC Great Plains, LLC (the “Borrower”), the
Lenders party thereto and Wells Fargo Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Credit Commitments under the Credit Agreement
by requesting one or more Lenders to increase the amount of its Revolving Credit
Commitments;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Revolving Credit Commitment pursuant to such
Section 2.15; and

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Credit
Commitment under the Credit Agreement by executing and delivering to the
Borrower and the Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.       The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Revolving Credit Commitment increased by $[__________], thereby making
the aggregate amount of its total Commitments equal to $[__________].

 

2.       The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.       Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

4.       This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

5.       This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 





 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF INCREASING LENDER]       By:       Name:     Title:

 

Accepted and agreed to as of the date first written above:       ITC GREAT
PLAINS, LLC       By: ITC Grid Development, LLC, its sole member   By: ITC
Holdings Corp., its sole member       By:                Name:   Title:      
Acknowledged as of the date first written above:       WELLS FARGO BANK, N.A.  
as Administrative Agent       By:     Name:   Title:  

 



2

 

 

EXHIBIT H

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
October 23, 2017 (as amended and restated as of January 10, 2020 and as
otherwise amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ITC Great Plains, LLC (the “Borrower”), the
Lenders party thereto and Wells Fargo Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.15 thereof that any bank,
financial institution or other entity may extend Revolving Credit Commitments
under the Credit Agreement subject to the approval of the Borrower and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.       The undersigned Augmenting Lender agrees to be bound by the provisions
of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Revolving Credit Commitment with
respect to Revolving Credit Loans of $[__________].

 

2.       The undersigned Augmenting Lender (a) represents and warrants that it
is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 





 

 

3.       The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[___________]

 

4.       The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.       Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

6.       This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

7.       This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 



2

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF AUGMENTING LENDER]       By:       Name:     Title:

 

Accepted and agreed to as of the date first written above:

 

ITC GREAT PLAINS, LLC

 

By: ITC Grid Development, LLC, its sole member

By: ITC Holdings Corp., its sole member

 

By:       Name:   Title:  

 

Acknowledged as of the date first written above:

 

WELLS FARGO BANK, N.A.

as Administrative Agent

 



By:       Name:   Title:  

 



3

 